 



Exhibit 10.1
EXECUTION COPY
STOCK PURCHASE AGREEMENT
by and among
Insight Enterprises, Inc.
Level 3 Communications, Inc.
and
Technology Spectrum, Inc.
dated as of
July 20, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
            ARTICLE I
PURCHASE AND SALE OF SHARES

 
           
Section 1.1
  Sale and Transfer of Shares     1  
Section 1.2
  Consideration; Purchase Price     1  
Section 1.3
  Closing Date Purchase Price Adjustment     1  
Section 1.4
  Post-Closing Purchase Price Adjustment     2  
 
            ARTICLE II
THE CLOSING

 
           
Section 2.1
  The Closing     4  
 
            ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER

 
           
Section 3.1
  Organization     5  
Section 3.2
  Authorization     5  
Section 3.3
  Execution; Validity of Agreement     5  
Section 3.4
  Consents and Approvals; No Violations     5  
Section 3.5
  Ownership and Possession of Shares     6  
Section 3.6
  Capitalization     6  
Section 3.7
  Subsidiaries and Affiliates     6  
Section 3.8
  Financial Statements     6  
Section 3.9
  Absence of Certain Changes     7  
Section 3.10
  Property and Assets     7  
Section 3.11
  Leases     7  
Section 3.12
  Contracts and Commitments     8  
Section 3.13
  Insurance     9  
Section 3.14
  Litigation     9  
Section 3.15
  Environmental Matters     9  
Section 3.16
  Compliance with Laws     10  
Section 3.17
  Employee Benefit Plans     10  
Section 3.18
  Tax Matters     12  
Section 3.19
  Intellectual Property and Technology     15  
Section 3.20
  Labor and Employment Matters     17  
Section 3.21
  Brokers or Finders     18  
Section 3.22
  Certain Business Relationships with the Company     19  
Section 3.23
  Absence of Undisclosed Liabilities     19  
Section 3.24
  Assets of the Company and the Company Subsidiaries     19  
Section 3.25
  Customers and Suppliers     19  

i 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
 
            ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER

 
           
Section 4.1
  Organization     19  
Section 4.2
  Authorization; Validity of Agreement     20  
Section 4.3
  Consents and Approvals; No Violations     20  
Section 4.4
  Acquisition of Shares for Investment; Ability to Evaluate and Bear Risk     20
 
Section 4.5
  Availability of Funds     21  
Section 4.6
  Acknowledgment by Buyer     21  
Section 4.7
  Brokers or Finders     21  
 
            ARTICLE V
COVENANTS

 
           
Section 5.1
  Interim Operations of the Company     21  
Section 5.2
  Access; Confidentiality     24  
Section 5.3
  Efforts and Actions to Cause Closing to Occur     25  
Section 5.4
  Tax Matters     25  
Section 5.5
  Publicity     30  
Section 5.6
  Employees     30  
Section 5.7
  Employee Benefit Plans     30  
Section 5.8
  Intercompany Arrangements     32  
Section 5.9
  Maintenance of Books and Records     32  
Section 5.10
  Bank Accounts     33  
Section 5.11
  Assumption of Guarantees     33  
Section 5.12
  Further Assurances     33  
Section 5.13
  Compliance with the WARN Act and Similar Laws     33  
Section 5.14
  Insurance Policies     34  
Section 5.15
  Government Services Contracts     34  
Section 5.16
  Non-Compete     35  
Section 5.17
  Other Agreements     36  
Section 5.18
  Release of Credit Support Obligations and Payment of Indebtedness     36  
Section 5.19
  Indemnification of Directors and Officers     36  
Section 5.20
  Transfer of Shares     36  
Section 5.21
  Transfer of Parent Employees     36  
 
            ARTICLE VI
CONDITIONS

 
           
Section 6.1
  Conditions to Each Party’s Obligation to Effect the Closing     37  
Section 6.2
  Conditions to Obligations of Buyer to Effect the Closing     37  
Section 6.3
  Conditions to Obligations of Seller to Effect the Closing     38  

ii 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
 
            ARTICLE VII
TERMINATION

 
           
Section 7.1
  Termination     39  
Section 7.2
  Effect of Termination     39  
 
            ARTICLE VIII
INDEMNIFICATION

 
           
Section 8.1
  Indemnification; Remedies     40  
Section 8.2
  Limits on Indemnification     40  
Section 8.3
  Notice of Claim; Defense     41  
Section 8.4
  Tax Effect of Indemnification Payments     42  
Section 8.5
  No Duplication; Exclusive Remedy     43  
Section 8.6
  Limitation on Set-off     43  
Section 8.7
  Assumption of Indemnification Obligations     43  
Section 8.8
  Survival of Covenants; Investigation     43  
 
            ARTICLE IX
DEFINITIONS AND INTERPRETATION

 
           
Section 9.1
  Definitions     43  
Section 9.2
  Interpretation     52  
 
            ARTICLE X
MISCELLANEOUS

 
           
Section 10.1
  Fees and Expenses     53  
Section 10.2
  Amendment and Modification     53  
Section 10.3
  Notices     53  
Section 10.4
  Counterparts     54  
Section 10.5
  Entire Agreement; No Third Party Beneficiaries     54  
Section 10.6
  Severability     54  
Section 10.7
  Governing Law     54  
Section 10.8
  Jurisdiction     54  
Section 10.9
  Extension; Waiver     55  
Section 10.10
  Assignment     55  
Section 10.11
  Obligations of Relating to the Company and the Company Subsidiaries     55  
Section 10.12
  Specific Performance     56  
 
            Exhibits
 
            Exhibit A — Transition Services Agreement         Exhibit B —
Intellectual Property License Agreement        

iii 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page
 
        Schedules     Disclosure Schedule    
 
        Schedule 4.3(b)       Schedule 4.3(c)    

iv 

 



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
          THIS STOCK PURCHASE AGREEMENT, dated as of July 20, 2006, is made and
entered into by and among INSIGHT ENTERPRISES, INC., a Delaware corporation
(“Buyer”), LEVEL 3 COMMUNICATIONS, INC., a Delaware corporation (“Parent”), and
TECHNOLOGY SPECTRUM, INC., a Delaware corporation and a wholly owned subsidiary
of Parent (“Seller”).
          WHEREAS, Parent indirectly owns all of the issued and outstanding
capital stock of Seller and Software Spectrum, Inc., a Delaware corporation (the
“Company”);
          WHEREAS, Seller directly owns all of the issued and outstanding
capital stock (the “Shares”) of the Company; and
          WHEREAS, the parties desire to enter in to this Agreement pursuant to
which, on the terms and subject to the conditions hereof, Seller proposes to
sell to Buyer, and Buyer proposes to purchase from Seller, the Shares;
          NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein,
intending to be legally bound hereby, the parties hereto agree as follows:
ARTICLE I
PURCHASE AND SALE OF SHARES
          Section 1.1 Sale and Transfer of Shares. Subject to the terms and
conditions of this Agreement, at the Closing, Seller shall sell, convey, assign,
transfer and deliver to Buyer, good and valid title to all the Shares, free and
clear of all Encumbrances, except for any Encumbrance arising under the
Securities Act or any applicable state securities laws, and Buyer shall
purchase, acquire and accept the Shares from Seller.
          Section 1.2 Consideration; Purchase Price. Subject to the terms and
conditions of this Agreement, in consideration of the aforesaid sale,
conveyance, assignment, transfer and delivery to Buyer of the Shares, Buyer
shall pay to Seller an aggregate amount in cash equal to the sum of $287,000,000
(the “Purchase Price”), as adjusted upward or downward pursuant to Section 1.3,
which shall be paid to Seller at the Closing by wire transfer of immediately
available funds in accordance with instructions delivered by Seller to Buyer at
least two Business Days prior to the Closing Date. The Purchase Price shall be
subject to further adjustment following the Closing pursuant to Section 1.4.
          Section 1.3 Closing Date Purchase Price Adjustment. Not more than five
Business Days nor less than two Business Days prior to the Closing Date, Seller
shall deliver to Buyer a schedule (the “Estimated Adjustment Schedule”) setting
forth Seller’s calculation of its good faith estimate of the Working Capital
Assets less the Working Capital Liabilities as of the Closing Date (the
“Estimated Closing Date Working Capital Amount”) based on the most recently
available unaudited month-end consolidated balance sheet of the Company and the
Company Subsidiaries regularly prepared by the Company under the Parent’s basis
of presentation. Notwithstanding the foregoing, if the Estimated Closing Date
Working Capital

 



--------------------------------------------------------------------------------



 



Amount less the Company’s cash and cash equivalents appearing on such most
recently available unaudited month-end consolidated balance sheet (the “Non-Cash
Estimated Closing Date Working Capital Amount”) exceeds $50,000,000, the
Estimated Closing Date Working Capital Amount shall be reduced by the amount
that the Non-Cash Estimated Closing Date Working Capital Amount exceeds
$50,000,000. If the Non-Cash Estimated Closing Date Working Capital Amount
equals or is below $50,000,000, then the Estimated Closing Date Working Capital
Amount shall not be reduced. If the Estimated Closing Date Working Capital
Amount set forth on the Estimated Adjustment Schedule (i) exceeds zero, the
Purchase Price payable to Seller at the Closing shall be increased by an amount
equal to such surplus, or (ii) is less than zero, the Purchase Price payable to
Seller at the Closing shall be decreased by an amount equal to such deficiency
(such upward or downward adjustment pursuant to this Section 1.3 is hereinafter
referred to as the “Estimated Adjustment Amount Due”).
          Section 1.4 Post-Closing Purchase Price Adjustment.
               (a) As soon as practicable, but in no event later than forty five
days after the Closing Date, Buyer shall deliver to Seller a consolidated
balance sheet of the Company and its Subsidiaries as of the Closing Date. Such
balance sheet shall be accompanied by a schedule (the “Buyer Adjustment
Schedule”) setting forth Buyer’s calculation of (i) the Working Capital Assets
and the Working Capital Liabilities, in each case as of the Closing Date (the
“Proposed Closing Date Working Capital Amount”), and (ii) the amount by which
the Purchase Price should be adjusted (A) upward to the extent that the Proposed
Closing Date Working Capital Amount is greater than the Estimated Closing Date
Working Capital Amount, and (B) downward to the extent that the Proposed Closing
Date Working Capital Amount is less than the Estimated Closing Date Working
Capital Amount (such proposed upward or downward adjustment is hereinafter
referred to as the “Proposed Final Adjustment Amount Due”). For the avoidance of
doubt, for purposes of computing the Final Closing Date Working Capital Amount
and the Final Adjustment Amount Due, no cap or limitation on the upward or
downward adjustment, if any, to the Purchase Price in respect of the Proposed
Final Adjustment Amount Due, shall apply. Seller shall cooperate reasonably with
Buyer and its Representatives in order to facilitate preparation of the Buyer
Adjustment Schedule and determination of the Proposed Final Adjustment Amount
Due, and Seller and its representatives shall have the right to perform
reasonable procedures necessary to verify accuracy thereof.
               (b) After receipt of the Buyer Adjustment Schedule, Seller may
request, and Buyer will provide to Seller and its accountants and other
representatives, upon reasonable notice, reasonable access during normal
business hours to, or copies of, as Seller or such accountants and other
representatives shall reasonably request, the information (including the books
and records of the Company and its Subsidiaries), data and work papers used in
connection with the preparation of the Buyer Adjustment Schedule and to
calculate the Proposed Final Adjustment Amount Due, and will make its and the
Company’s and the Company Subsidiaries’ personnel and accountants available to
Seller and its accountants and other representative to discuss any such
information, data or work papers. Seller shall notify Buyer in writing within
twenty days following delivery of the Buyer Adjustment Schedule (the “Dispute
Period”) that (i) Seller agrees with the Buyer Adjustment Schedule and the
Proposed Final Adjustment Amount Due (an “Approval Notice”) or (ii) Seller
disagrees with such calculations, identifying with reasonable detail the items
with which Seller disagrees (a “Dispute Notice”).

2



--------------------------------------------------------------------------------



 



Upon receipt by Buyer of a Dispute Notice, Buyer and Seller will use good faith
efforts during the twenty day period following the date of Buyer’s receipt of a
Dispute Notice (the “Resolution Period”) to resolve any differences they may
have as to the calculations of the Buyer Adjustment Schedule and/or the Proposed
Final Adjustment Amount Due. If Buyer and Seller cannot reach a written
agreement during the Resolution Period, within five days thereafter, their
disagreements, limited to only those issues still in dispute (“Remaining
Disputes”), shall be promptly submitted to the national office of Ernst & Young
LLP (the “Independent Accountant”), which firm shall conduct such additional
review as is necessary to resolve the specific Remaining Disputes referred to
it. Seller and Buyer will cooperate fully with the Independent Accountant to
facilitate its resolution of the Remaining Disputes, including by providing the
information, data and work papers used by each party (as applicable) to
calculate the Proposed Final Adjustment Amount Due and the Remaining Disputes,
making its personnel and accountants available to explain any such information,
data or work papers and submitting each of their calculations of the Final
Closing Date Working Capital Amount and the Final Adjustment Amount Due. Based
upon such review and other information, the Independent Accountant shall
determine the Final Closing Date Working Capital Amount and the Final Adjustment
Amount Due strictly in accordance with the calculation specified in Section 1.3
of the Disclosure Schedule and, to the extent not specified therein, in
accordance with GAAP applied on a consistent basis (the “Independent Accountant
Determination”). Such determination shall be completed as promptly as
practicable but in no event later than thirty days following the submission of
the Remaining Disputes to the Independent Accountant and shall be explained in
reasonable detail and confirmed by the Independent Accountant in writing to, and
shall be final and binding on, Seller and Buyer for purposes of this
Section 1.4, except to correct manifest clerical or mathematical errors.
               (c) The fees and disbursements of the Independent Accountant
shall be apportioned between Buyer and Seller based on the total dollar value of
disputed exceptions resolved in favor of each such party, with each such party
bearing such percentage of the fees and disbursements of the Independent
Accountant as the aggregate disputed exceptions resolved against that party
bears to the total dollar value of all disputed exceptions considered by the
Independent Accountant.
               (d) On the third Business Day after the earliest of (i) the
receipt by Buyer of an Approval Notice, (ii) the expiration of the Dispute
Period if Buyer has not received an Approval Notice or a Dispute Notice within
such period, (iii) the resolution by Seller and Buyer of all differences
regarding the Buyer Adjustment Schedule and the Proposed Final Adjustment Amount
Due within the Resolution Period and (iv) if no payment is due under
Section 1.4(e), the receipt of the Independent Accountant Determination, Seller
or Buyer, as applicable, shall pay to the other any Final Adjustment Amount Due,
plus interest calculated from the Closing Date through, but not including, the
date of such payment at the Interest Rate, by wire transfer of immediately
available funds without set-off or deduction of any kind.
               (e) If, at the end of the Resolution Period, there are Remaining
Disputes but the parties agree as to which party is to make the payment under
Section 1.4(d), on the third Business Day after the end of the Resolution
Period, such party shall pay to the other party the Final Adjustment Amount Due
in the lowest amount that has been proposed by one of the parties (such lowest
amount, the “Undisputed Adjustment Amount Due”), plus interest

3



--------------------------------------------------------------------------------



 



calculated from the Closing Date through, but not including, the date of such
payment, at the Interest Rate, by wire transfer of immediately available funds
without set-off or deduction of any kind. If an Undisputed Adjustment Amount Due
becomes payable, on the third Business Day after the receipt of the Independent
Accountant Determination, Seller or Buyer, as applicable, shall pay to the other
the excess, if any, of the Final Adjustment Amount Due over the Undisputed
Adjustment Amount Due, plus interest calculated from the Closing Date through,
but not including, the date of such payment at the Interest Rate, by wire
transfer of immediately available funds without set-off or deduction of any
kind.
     For purposes of this Section 1.4, the following defined terms have the
following meanings:
     “Interest Rate” shall mean the rate per annum equal to (1) the LIBOR rate
for deposits in U.S. Dollars for the three month-period commencing on the
Closing Date, as such LIBOR rate appears on Telerate Page 3750 at approximately
11:00 am, London time, on the Closing Date plus (2) 1.5%; provided, however,
that if prior to the date payment is to be made under Section 1.4(d) or 1.4(e),
the party making such payment has materially breached its obligations under this
Section 1.4 and as a result of such breach, such date of payment has been
delayed, the Interest Rate shall instead be 15%.
     “Final Adjustment Amount Due” shall mean, as finally determined in
accordance with this Section 1.4, the amount by which the Purchase Price shall
be adjusted (A) upward to the extent that the Final Closing Date Working Capital
Amount is greater than the Estimated Closing Date Working Capital Amount and
(B) downward to the extent that the Final Closing Date Working Capital Amount is
less than the Estimated Closing Date Working Capital Amount.
     “Final Closing Date Working Capital Amount” shall mean, as finally
determined in accordance with this Section 1.4, the amount of the Working
Capital Assets and the Working Capital Liabilities, in each case as of the
Closing Date.
ARTICLE II
THE CLOSING
          Section 2.1 The Closing. (a) The sale and transfer of the Shares by
Seller to Buyer as contemplated hereby shall take place at the offices of
Skadden, Arps, Slate, Meagher & Flom LLP, 300 South Grand Avenue, Los Angeles,
California 90071 at 10:00 am (Los Angeles time) on the third Business Day
following the satisfaction and/or waiver of all conditions set forth in Article
VI (other than those conditions that are to be satisfied at Closing, but subject
to the waiver or fulfillment of those conditions), unless another date or place
is agreed in writing by each of the parties hereto (the “Closing”).
               (b) At the Closing:
                    (i) Seller shall deliver to Buyer one or more certificates
representing all the issued and outstanding Shares, each such certificate to be
duly and validly endorsed in favor of Buyer or accompanied by a separate stock
power duly and validly executed by the Seller such that the sole legal and
beneficial ownership of the Shares are vested in Buyer; and

4



--------------------------------------------------------------------------------



 



                    (ii) Buyer shall deliver or cause to be delivered to Seller
cash in the amount of the Purchase Price pursuant to Section 1.2.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
          Except as set forth in the Disclosure Schedule delivered by Seller to
Buyer simultaneously with the execution hereof, Seller represents and warrants
to Buyer as of the date of this Agreement (or, if made as of a specified date,
as of such date) that:
          Section 3.1 Organization. Each of Seller, the Company and the Company
Subsidiaries (a) is a corporation duly organized, validly existing and, if
applicable, in good standing under the laws of its jurisdiction of organization;
(b) has all requisite corporate or other legal entity power and authority to
carry on its business as it is now being conducted and to own the properties and
assets it now owns; and (c) is duly qualified or licensed to do business in
every jurisdiction in which such qualification is required, in each case except
for such failures to be so qualified or licensed to do business that would not
reasonably be expected to, individually or in the aggregate, result in a Company
Material Adverse Effect or a material adverse effect on the ability of Seller to
consummate the Closing or perform its obligations under this Agreement. Seller
has heretofore delivered or made available to Buyer complete and correct copies
of the certificate of incorporation and by-laws or comparable organizational
documents of the Company and the Company Subsidiaries as presently in effect.
          Section 3.2 Authorization. Seller has the requisite corporate power
and authority to execute, deliver and perform this Agreement and to consummate
the Closing. The execution, delivery and performance by Seller of this Agreement
and the consummation by Seller of the Closing has been duly authorized by the
board of directors of Seller, and no other corporate action on the part of
Seller is necessary to authorize the execution, delivery and performance by
Seller of this Agreement or the consummation by Seller of the Closing.
          Section 3.3 Execution; Validity of Agreement. This Agreement has been
duly executed and delivered by Seller and, assuming due and valid authorization,
execution and delivery hereof by Buyer, is a valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws in effect that affect the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies and by principles of equity (collectively, “Enforceability
Limitations”).
          Section 3.4 Consents and Approvals; No Violations. None of the
execution, delivery or performance of this Agreement by Seller or the
consummation by Seller of the Closing will (a) conflict with or result in any
breach of any provision of the certificate of incorporation or by-laws of Seller
or the Company or of any organizational document of any Company Subsidiary, (b)
require any filing with, or permit, authorization, consent or approval of, any
Governmental Entity, (c) result in a violation or breach of, or constitute (with
or without notice or lapse of time or both) a default (or give rise to any right
of termination, cancellation or acceleration) under, or cause the loss of a
benefit (including any increase in payments) under any of the terms, conditions
or provisions of any note, bond, mortgage, indenture, lease, license,

5



--------------------------------------------------------------------------------



 



contract or agreement to which Seller, the Company or any Company Subsidiary is
a party or by which any of them or any of their respective properties or assets
may be bound, or result in the creation of an Encumbrance upon any of the assets
or properties of Seller, the Company or any of the Company Subsidiaries, or
(d) violate in any respect any federal, state, local or foreign law, regulation,
ordinance, rule, ruling, judgment, writ, injunction, order or decree (“Law”)
applicable to Seller, the Company or any of their respective Subsidiaries or any
of their respective properties or assets, except, in case of each of the
foregoing clauses (b), (c) and (d), such filings, permits, authorizations,
consents or approvals that the failure to obtain, and such violations, breaches
or defaults that, would not reasonably be expected to result in a Company
Material Adverse Effect.
          Section 3.5 Ownership and Possession of Shares. Seller is the sole
record and beneficial owner of all the Shares free and clear of all Encumbrances
whatsoever, except for any Encumbrances created by this Agreement, Encumbrances
arising under the Securities Act or any applicable state securities laws. Seller
is not a party to, or bound by, any agreement creating rights in or to the
Shares, and Seller has the power and legal right to sell, assign, transfer and
deliver the Shares as contemplated by this Agreement. There are no existing
warrants, options, stock purchase agreements, redemption agreements,
restrictions of any nature, voting trust agreements, proxies, calls or rights to
subscribe of any character relating to such Shares.
          Section 3.6 Capitalization. The issued and outstanding capital stock
of the Company consists exclusively of the Shares. All the Shares are duly
authorized, validly issued, fully paid and non-assessable and free of preemptive
rights. There are no options, rights or agreements to which any of Seller, the
Company or any of their respective Subsidiaries is a party or by which any of
them is bound obligating any of them (a) to issue, deliver or sell, or refrain
from issuing, delivering or selling, any shares of capital stock or other equity
or ownership interest of the Company or any Company Subsidiary, or to grant,
extend or enter into any such option, right or agreement, (b) to repurchase,
redeem or otherwise acquire, or to refrain from repurchasing, redeeming or
otherwise acquiring, any shares of capital stock or other equity or ownership
interest of the Company or any Company Subsidiary, or to grant, extend or enter
into any such option, right or agreement, or (c) to vote, or to refrain from
voting, any shares of capital stock or other equity or ownership interest of the
Company or any Company Subsidiary.
          Section 3.7 Subsidiaries and Affiliates. Section 3.7 of the Disclosure
Schedule lists all of the Company Subsidiaries, their jurisdictions of
incorporation and the ownership interests of the Company. All the outstanding
capital stock and other equity or ownership interests of each Company Subsidiary
is owned directly by the Company or a Company Subsidiary, free and clear of all
Encumbrances (other than Permitted Encumbrances), and is duly authorized,
validly issued, fully paid and nonassessable and free of preemptive rights.
Neither the Company nor any of the Company Subsidiaries owns, directly or
indirectly, any capital stock or other equity or ownership interests, or has any
obligations to acquire any capital stock or other ownership interest, in any
corporation, partnership, joint venture or other Person that is not a Company
Subsidiary.
          Section 3.8 Financial Statements. True and complete copies of the
Financial Statements are included in Section 3.8 of the Disclosure Schedule. The
Audited Financial Statements have been audited by KPMG LLP and have been
prepared in accordance

6



--------------------------------------------------------------------------------



 



with GAAP applied on a consistent basis (except as stated in the notes thereto)
and fairly present, in all material respects, the combined financial position
and the combined results of operations and cash flows for the Company and the
Company Subsidiaries as of the dates and for the periods referred to therein.
The Unaudited Financial Statements have been prepared in accordance with GAAP
applied on a basis consistent with the manner in which GAAP is applied in
connection with the preparation of the financial statements of Parent and fairly
present, in all material respects, the combined financial position and the
combined results of operations and cash flows for the Company and the Company
Subsidiaries as of the dates and for the periods referred to therein, subject
only to year end adjustments which are not material and the absence of
footnotes. The Company and the Company Subsidiaries maintain internal accounting
controls designed to provide reasonable assurances that (a) transactions by the
Company and the Company Subsidiaries are executed in accordance with
management’s general or specific authorizations, (b) transactions by the Company
and the Company Subsidiaries are recorded as necessary to permit preparation of
financial statements in conformity with GAAP and to maintain accountability for
assets, and (c) the recorded accountability for assets of the Company and the
Company Subsidiaries is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. There
have been no instances of fraud that occurred during any period covered by the
Financial Statements or subsequent to the Balance Sheet Date involving the
management of Seller, the Company or any Company Subsidiary or any other
employees of Seller, the Company or any Company Subsidiary who have a
significant role in the Company’s and Company Subsidiary’s internal control over
financial reporting.
          Section 3.9 Absence of Certain Changes. Since the Balance Sheet Date,
(a) no event, change or circumstance that has had or would reasonably be
expected to have a Company Material Adverse Effect has occurred and (b) none of
Seller, the Company, any Company Subsidiary or their Affiliates has taken any
action or omitted to take any action of the type described in Sections 5.1(f),
(g), (h), (i), (k), (l), (o), (p) or (q) hereof, if taken or omitted to be taken
after the date hereof, would constitute a violation of Section 5.1.
          Section 3.10 Property and Assets. (a) Neither the Company nor any
Company Subsidiary owns any real property or holds any option to acquire any
real property. Section 3.10(a) of the Disclosure Schedule sets forth a true,
correct and complete list of all real property leased by the Company or any
Company Subsidiary (the “Leased Properties”). To the Knowledge of Seller, there
are no defects in the buildings, improvements and structures located on the
Leased Properties which would impair the conduct of the business by Buyer
immediately following the Closing. All material tangible assets other than the
Leased Properties leased by the Company or any of the Company Subsidiaries are
in operating condition for the uses to which they are presently being put,
subject to ordinary wear and tear and ordinary maintenance requirements.
               (b) No Person, other than the Company or any Company Subsidiary,
has any right to occupy or possess any portion of the Leased Properties.
          Section 3.11 Leases. (a) The leases relating to the Leased Properties
(the “Real Property Leases”) are in full force and effect, and neither the
Company nor any of the Company Subsidiaries has Knowledge of or has received any
written notice of any default, or

7



--------------------------------------------------------------------------------



 




condition which with the passage of time would constitute a material default
under the Real Property Leases, except such defaults as would not reasonably be
expected to result in a Company Material Adverse Effect.
               (b) True, correct and complete copies of the Real Property Leases
have been made available to Buyer prior to the date hereof and such Real
Property Leases have not been amended, modified or supplemented in any material
respect, or restated, since that date.
          Section 3.12 Contracts and Commitments. (a) Section 3.12 of the
Disclosure Schedule sets forth, as of the date hereof, a complete list of every
binding contract, agreement, loan, license, guarantee or commitment to which the
Company or any of the Company Subsidiaries is a party or by which any of them or
their respective assets or properties are bound and that (i) is with a Major
Customer or a Major Vendor; (ii) is a collective bargaining, works council
agreement or similar labor-related agreement or arrangement; (iii) contains any
non-competition or similar restrictions or contains any exclusivity provision
that materially restricts the ability of the Company to engage in any business
or operate in any geographic area; (iv) is a contract or license related to
Licensed Intellectual Property Rights or Company Intellectual Property Rights;
(v) provides for Indebtedness of the Company or any Company Subsidiary; or
(vi) provides for any guaranty, excluding endorsements or guaranties of
instruments made in the ordinary course of business, including in connection
with the deposit of items for collection and statutory warranties.
               (b) Without duplication of the provisions of Section 3.12(c),
there is not, and there has not been claimed or alleged in writing by any
Person, with respect to any Material Contract or contracts other than Material
Contracts, a default thereof by the Company or any Company Subsidiary which, in
the aggregate, would be material to the Company and the Company Subsidiaries
(taken as a whole), any default or event that, with notice or lapse of time or
both, would constitute such a default on the part of the Company or any Company
Subsidiary or, to the Knowledge of Seller, on the part of any other party
thereto.
               (c) Without duplication of the provisions of Section 3.12(b),
with respect to the Specified Contracts: (i) (A) all representations and
certifications executed, acknowledged or set forth in or otherwise material to
the Specified Contracts were complete and correct in all material respects as of
their effective date, and the Company and the Company Subsidiaries have made a
good faith effort to comply in all material respects with all such
representations and certifications and (B) no termination for convenience,
termination for default, cure notice or show cause notice is in effect as of the
date hereof pertaining to any of the Specified Contracts; (ii) neither the
Company nor any Company Subsidiary nor, to the Seller’s Knowledge, any of their
respective key management personnel or officers is (or during the last three
years has been) under audit by any Governmental Entity with respect to any
alleged irregularity, misstatement or omission arising under or relating to any
of the Specified Contracts (other than routine audits) and during the last three
years, neither the Company nor any Company Subsidiary has conducted or initiated
any internal investigation or made a voluntary disclosure to the United States
Government, with respect to any material alleged irregularity, misstatement or
omission arising under or relating to any of the Specified Contracts;
(iii) there exist (A) no outstanding material claims against the Company or any
of the Company Subsidiaries, either by any Governmental Entity, or by any prime
contractor, subcontractor or vendor, arising under or

8



--------------------------------------------------------------------------------



 



relating to the Specified Contract and (B) no material disputes between the
Company or any Company Subsidiary and any Governmental Entity under the Contract
Disputes Act, as amended, or any other federal or state statute or between
Company or any of the Company Subsidiaries and any prime contractor,
subcontractor or vendor arising under or relating to the Specified Contract; and
(iv) neither the Company nor any of the Company Subsidiaries nor, to the
Seller’s Knowledge, any of their respective key management personnel or officers
has been suspended or debarred from doing business with the United States
Government or any other Governmental Entity or is, or at any time has been, the
subject of a finding of nonresponsibility or ineligibility for United States
Government or other Governmental Entity contracting.
          Section 3.13 Insurance. Section 3.13(a) of the Disclosure Schedule
lists all insurance policies maintained by or for the Company or any Company
Subsidiary in effect as of the date hereof that provide coverage with respect to
the business or assets of the Company or any of the Company Subsidiaries (the
“Insurance Policies”). Correct and complete copies of such Insurance Policies
can be made available to Buyer upon request. Section 3.13(b) of the Disclosure
Schedule lists all outstanding material insurance claims with respect to the
Company and the Company Subsidiaries (other than employee benefits related
claims) as of the date hereof.
          Section 3.14 Litigation. There are no actions, suits or proceedings or
legal, administrative or arbitration proceedings or, to the Knowledge of Seller,
investigations pending or, to the Knowledge of Seller, threatened against or
naming as a party the Company or the Company Subsidiaries or any of their
properties, assets or business or any of their officers, directors or employees
(in their capacities as such for the Company or the Company Subsidiaries) before
any Governmental Entity that, if adversely determined against the Company or the
Company Subsidiaries, would reasonably be expected to result in a Company
Material Adverse Effect. There are no material outstanding orders, judgments,
injunctions, awards or decrees of any Governmental Entity against the Company or
the Company Subsidiaries. There is no material litigation initiated by the
Company or the Company Subsidiaries pending against any Person. There are no
actions, suits, charges or claims, or legal, administrative or arbitration
proceedings or investigations pending or, to the Knowledge of Seller, threatened
against any of the present or former directors, officers or employees (in their
capacities as such for the Company or the Company Subsidiaries), in each case
where the Company or any Company Subsidiary has received written notice of an
indemnification or contribution obligation on the part of the Company or such
Company Subsidiary.
          Section 3.15 Environmental Matters. The Company and each Company
Subsidiary is in compliance with all applicable Environmental Laws except for
any noncompliance of such Environmental Laws as would not reasonably be expected
to result in a Company Material Adverse Effect. Neither the Company nor any
Company Subsidiary has received any written notice or communication that alleges
that the Company or a Company Subsidiary is in material violation of any
applicable Environmental Law; there is no Environmental Claim pending or, to the
Knowledge of Seller, threatened against the Company or any Company Subsidiary,
or against any Person whose liability for any Environmental Claim the Company or
any Company Subsidiary has retained or assumed either contractually or by
operation of law, except any such Environmental Claim that would not reasonably
be expected to result in a Company Material Adverse Effect; and, to the
Knowledge of Seller, there are no past

9



--------------------------------------------------------------------------------



 



or present material actions, activities, circumstances, conditions, events or
incidents, including, without limitation, the release, emission, discharge,
presence or disposal of any Material of Environmental Concern, that could
reasonably be expected to form the basis of any material Environmental Claim
against the Company, any Company Subsidiary, or against any Person whose
liability for any Environmental Claim the Company or any Company Subsidiary has
retained or assumed either contractually or by operation of law, or otherwise
result in any material costs or liabilities under applicable Environmental Law.
The Company has provided or made available to Buyer all material assessments,
reports, data, results of investigations or audits, and other information that
is in the possession of or reasonably available to the Company regarding
environmental matters pertaining to or the environmental condition of the
business of the Company or any Company Subsidiary, or the material compliance
(or noncompliance) by the Company or any Company Subsidiary with any applicable
Environmental Laws.
          Section 3.16 Compliance with Laws. Each of the Company and the Company
Subsidiaries is in possession of all material franchises, grants,
authorizations, licenses, permits, consents, certificates, approvals and orders
of any Governmental Entity that are necessary for it to carry on its business as
it is now being conducted and, to Seller’s Knowledge, no suspension or
cancellation of any of the foregoing is pending or threatened. Neither the
Company nor any of the Company Subsidiaries is in violation of any applicable
Law, nor have the Company or any of the Company Subsidiaries received written,
or to Seller’s Knowledge, oral notice, charge, claim or assertion alleging any
violations of any applicable Law, except in each case any such violations that
would not reasonably be expected to result in a Company Material Adverse Effect.
          Section 3.17 Employee Benefit Plans. (a) Section 3.17(a) of the
Disclosure Schedule sets forth a complete and accurate list as of the date of
this Agreement of all Employee Benefit Plans which the Company, any Company
Subsidiary or any of their ERISA Affiliates maintain or make contributions for
the benefit of the current or former employees of the Company or of any Company
Subsidiary (together, the “Company Employee Plans”). For purposes of this
Agreement, the following terms shall have the following meanings: (i) “Employee
Benefit Plan” means any “employee pension benefit plan” (as defined in
Section 3(2) of ERISA), any “employee welfare benefit plan” (as defined in
Section 3(1) of ERISA), any other employee benefit plan, scheme or arrangement,
including, without limitation, any stock option, restricted stock and other
equity plans and all severance, employment, change-in-control, fringe benefit,
bonus, incentive, deferred compensation and employee loan arrangements, whether
or not subject to ERISA and whether foreign or U.S., whether formal or informal,
oral or written; (ii) “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended; and (iii) “ERISA Affiliate” means any entity which is a
member of (A) a controlled group of corporations (as defined in Section 414(b)
of the Code), (B) a group of trades or businesses under common control (as
defined in Section 414(c) of the Code), or (C) an affiliated service group (as
defined under Section 414(m) of the Code or the regulations under Section 414(o)
of the Code), any of which includes or included the Company or a Subsidiary of
the Company. Section 3.17(a) of the Disclosure Schedule sets forth a complete
and accurate list of any severance or change of control arrangements which will
be triggered by the transactions contemplated by this Agreement. There are no
severance or change of control arrangements under which the Company or any of
the Company Subsidiaries have any obligations or would be liable for any
payments.

10



--------------------------------------------------------------------------------



 



               (b) Seller has made available to Buyer (i) correct and complete
copies of all documents embodying each Company Employee Plan, including all
amendments thereto and all related trust documents and amendments thereto,
(ii) the most recent annual reports (Form Series 5500 and all schedules and
financial statements attached thereto), if any, required under ERISA or the Code
in connection with each Company Employee Plan, (iii) the most recent summary
plan description together with the summary(ies) of material modifications
thereto, if any, required under ERISA with respect to each Company Employee
Plan, (iv) all written agreements and contracts relating to each Company
Employee Plan, including administrative service agreements and group insurance
contracts, that is sponsored solely for the benefit of the current and former
employees of the Company and the Company Subsidiaries, and their related
dependents, (v) all material correspondence to or from any governmental agency
relating to any Company Employee Plan, (vi) forms of COBRA notices, (vii) all
discrimination tests for each Company Employee Plan for the most recent plan
year, and (viii) the most recent IRS determination or opinion letter issued with
respect to each Company Employee Plan.
               (c) All obligations required to be performed by the Company
and/or Company Subsidiary under each Company Employee Plan have been satisfied,
and there has not been a default or violation of the terms of any such plan that
would reasonably be expected to result in a Company Material Adverse Effect.
Each Company Employee Plan has been established and maintained in all respects
in accordance with its terms and in compliance with applicable Law, statutes,
orders, rules and regulations, including ERISA and the Code, except in each case
any such violations that would not reasonably be expected to result in a Company
Material Adverse Effect. Any Company Employee Plan intended to be qualified
under Section 401(a) of the Code has been amended in accordance with applicable
Law and has obtained a current favorable determination letter (or opinion
letter, if applicable) as to its qualified status under the Code or remains
within the remedial amendment period for obtaining such letter. No “prohibited
transaction,” within the meaning of Section 4975 of the Code or Sections 406 and
407 of ERISA, and not otherwise exempt under Section 408 of ERISA, has occurred
with respect to any Company Employee Plan that would reasonably be expected to
result in a Company Material Adverse Effect.
               (d) There are no actions, suits or claims pending, or to Seller’s
Knowledge, threatened or reasonably anticipated (other than routine claims for
benefits) against or relating to any Company Employee Plan or against the assets
of any Company Employee Plan. Each Company Employee Plan can be amended,
terminated or otherwise discontinued after the Closing Date in accordance with
its terms, without liability to Buyer, the Company, any of its Subsidiaries or
any ERISA Affiliate other than any liability relating to the payment or
satisfaction of all benefits and obligations accrued prior to the date of any
such amendment, termination or discontinuance.
               (e) There are no audits, inquiries or proceedings pending, or to
Seller’s Knowledge, threatened by the IRS, DOL, or any other Governmental Entity
with respect to any Company Employee Plan. Neither the Company, Company
Subsidiary nor any ERISA Affiliate has any liability for any penalty or Tax with
respect to any Company Employee Plan under Section 502(i) of ERISA or Sections
4975 through 4980 (including 4980B) of the Code.

11



--------------------------------------------------------------------------------



 



               (f) The Company and each Company Subsidiary have timely made all
contributions and other payments required by and due under the terms of each
Company Employee Plan.
               (g) None of the Company Employee Plans is a pension plan that is
subject to Title IV of ERISA, Section 302 of ERISA or Section 412 of the Code.
With respect to any such pension plan that is sponsored by, or to which
contributions are required of, any ERISA Affiliate, there does not exist any
accumulated funding deficiency within the meaning of Section 412 of the Code or
Section 302 of ERISA, whether or not waived. None of the Company, the Company
Subsidiaries or any ERISA Affiliate has any outstanding liability under
Section 4062 or 4063 of ERISA to the PBGC or to a trustee appointed under
Section 4042 of ERISA, and no events have occurred and no circumstances exist
that could reasonably be expected to result in any such liability to the
Company, any Company Subsidiary or any ERISA Affiliate.
               (h) None of the Company Employee Plans is a multiemployer plan
(as described in Section 3(37) of ERISA). None of the Company, any Company
Subsidiary or any ERISA Affiliate has incurred any liability due to a complete
or partial withdrawal from any multiemployer plan or due to the termination or
reorganization of any multiemployer plan, except for any such liability which
has been satisfied in full, and no events have occurred and no circumstances
exist that could reasonably be expected to result in any such liability to the
Company, any Company Subsidiary or any ERISA Affiliate.
               (i) No Company Employee Plan provides, or reflects or represents
any liability to provide, post-termination or retiree life insurance, health or
other employee welfare benefits to any person for any reason, except as may be
required by Section 4980B of the Code or other applicable statute.
               (j) Neither the Company nor any Company Subsidiary has made any
payments in the current taxable year, is obligated to make any payments, or is a
party to any agreement that contemplates the making of any payments that will
not be deductible under Code Section 280G.
               (k) Each nonqualified deferred compensation plan to which the
Company or any Company Subsidiary is a party has been operated in accordance
with the applicable requirements of paragraphs (2), (3) and (4) of
Section 409A(a) of the Code, including proposed regulations and notices issued
by the IRS.
               (l) Neither the Company nor any Company Subsidiary has any
obligation to reimburse any employee with respect to any penalty tax on the
employee imposed by Section 409A of the Code or the excise tax imposed by
Section 4999 of the Code.
               (m) Neither the Company nor any Company Subsidiary has any
liability, including for the funding of the acquisition of stock, or payments of
costs to the trustee under Parent’s United Kingdom Trust Deed and Rules Stock
Incentive Plan.
          Section 3.18 Tax Matters. (a) The Company and each Company Subsidiary
and any consolidated, combined, unitary or aggregate group for Tax purposes of
which the

12



--------------------------------------------------------------------------------



 



Company or any Company Subsidiary is or has been a member: (i) have timely filed
(or there have been filed on their behalf) with appropriate Tax Authorities all
Tax Returns required to be filed by them, in the manner provided by Law, which
Tax Returns are true, complete and correct; and (ii) have timely paid all Taxes
shown as due on any such Tax Return.
               (b) Seller has delivered or made available to Buyer complete and
accurate copies of U.S. federal, state, local and foreign Tax Returns (other
than consolidated income Tax Returns and examination reports) of each of the
Company and the Company Subsidiaries and their predecessors for each taxable
year ending on or prior to December 31, 2004, including the Seller’ consolidated
income Tax Returns for such taxable years, and complete and accurate copies of
all examination reports and statements of deficiencies assessed against or
agreed to by any of the Company and the Company Subsidiaries or any predecessors
since December 31, 2001.
               (c) No U.S. federal, state, local or non-U.S. audits,
examinations, investigations or other administrative proceedings (such audits,
examinations, investigations and other administrative proceedings referred to
collectively as “Audits”) or court proceedings are presently pending with regard
to any Taxes or Tax Returns filed by or on behalf of the Company or any Company
Subsidiary. There are no outstanding requests, agreements, consents or waivers
to extend the statutory period of limitations applicable to the assessment of
any Taxes or deficiencies against the Company or any Company Subsidiary.
               (d) No adjustment relating to the Tax Returns described in
paragraph (a) above has been proposed, asserted, or assessed in writing by any
Tax Authority (including, without limitation, any proposed assessments or
reassessments of any property owned by the Company or any Company Subsidiaries).
None of Seller, the Company nor any Company Subsidiary has received notice of
any claim made by a Tax Authority in a jurisdiction where neither the Company
nor any Company Subsidiary files a Tax Return, which states that the Company or
any Company Subsidiary is subject to Tax by that jurisdiction.
               (e) There are no Encumbrances for unpaid Taxes upon any property
or assets of the Company or any Company Subsidiary, except for Encumbrances for
Taxes not yet due.
               (f) The Company and the Company Subsidiaries have no liability
for the Taxes of any Person other than the Company and the Company Subsidiaries,
including, without limitation, (i) under Treasury Regulation Section 1.1502-6
(or any similar provision of state, local or non-U.S. Law), (ii) as a transferee
or successor, or (iii) by contract. The Company has not entered into a gain
recognition agreement under Section 367 of the Code that will continue in effect
after the Closing.
               (g) Neither the Company nor any of the Company Subsidiaries is a
party to any Tax sharing, Tax indemnity or other agreement or arrangement with
any Person.
               (h) Neither the Company nor any of the Company Subsidiaries has
been either a “distributing corporation” or a “controlled corporation” (within
the meaning of Section 355(a)(1)(A) of the Code) in a distribution of stock
qualifying for tax-free treatment

13



--------------------------------------------------------------------------------



 



under Section 355 of the Code (i) in the two years prior to the date of this
Agreement or (ii) in a distribution which could otherwise constitute part of a
“plan” or “series of related transactions” (within the meaning of Section 355(e)
of the Code and the Treasury Regulations promulgated thereunder) with the
acquisition of Shares pursuant to this Agreement.
               (i) The Company and each of the Company Subsidiaries have
properly paid and/or withheld all Taxes and established systems and processes to
ensure the same (including, without limitation, all sales and use Taxes and any
amounts required to be paid and/or withheld under the Federal Insurance
Contributions Act, the Federal Unemployment Tax Act, and the Laws of any
applicable jurisdiction governing the withholding of Taxes from wages and any
other remuneration), and filed all Tax Returns related thereto, required by the
Code and the Treasury Regulations promulgated thereunder and other applicable
Tax Laws (including, without limitation, with respect to all persons who
currently are, or any time in the past were, employees of, or independent
contractors with respect to, either the Company or any of the Company
Subsidiaries for purposes of the Code).
               (j) Neither the Company nor any Company Subsidiary has entered
into any transaction (i) that is subject to the reporting requirements of
Treasury Regulations Sections 1.6011-4, (ii) that is required to be registered
as a “tax shelter” under Section 6111 of the Code and the Treasury Regulations
promulgated thereunder, or (iii) for which a list is required to be maintained
under Section 6112 of the Code and Treasury Regulations promulgated thereunder.
               (k) Neither the Company nor any of the Company Subsidiaries
(i) has consented at any time to have the provisions of Section 341(f)(2) of the
Code apply to any disposition of the assets of any of the Company and the
Company Subsidiaries; (ii) has made an election, or is required, to treat any of
its assets as tax-exempt bond financed property or tax-exempt use property
within the meaning of Section 168 of the Code; (iii) has acquired or owns any
assets that directly or indirectly secure any debt the interest on which is tax
exempt under Section 103(a) of the Code; or (iv) made any of the foregoing
elections or is required to apply any of the foregoing rules under any
comparable state or local Tax provision.
               (l) Section 3.18 of the Disclosure Schedule sets forth all
jurisdictions in which the Company or any Company Subsidiaries is a resident and
in which it has or has had a permanent establishment in any foreign country, as
defined in any applicable Tax treaty or convention.
               (m) All transactions between each Company or any Company
Subsidiary, on the one hand, and any non-resident person with whom it was not
dealing at arm’s length, on the other (including the Company and any Company
Subsidiary), were conducted at arm’s length prices as defined in Section 482 of
the Code and the related regulations (and any similar or corresponding provision
of foreign law) and the Company and the Company Subsidiaries have made or
obtained records or documents supporting these prices sufficient to meet the
requirements of Section 6662 of the Code and the regulations thereunder (and any
similar or corresponding provision of foreign law). No governmental authority
responsible for Taxes has ever proposed an adjustment with respect to any such
transaction described in the preceding sentence that will have continuing effect
after the Closing.

14



--------------------------------------------------------------------------------



 



               (n) Neither the Company nor any Company Subsidiary owns stock of
any corporation that was classified as a “passive foreign investment company” as
defined in Code section 1297 for any taxable year of such corporation ending
prior to the Closing Date, except for stock of a corporation that is a
“controlled foreign corporation” as defined in Code section 957(a) with respect
to which the Company or such Company Subsidiary is a “United States shareholder”
as defined in Code section 941(b).
          Section 3.19 Intellectual Property and Technology. (a) Definitions. In
addition to the terms defined elsewhere herein, the following terms shall have
the respective meanings below:
                    (i) “Company Business” means, with respect to the Company
and the Company Subsidiaries, their respective businesses as currently
conducted.
                    (ii) “Company Intellectual Property Rights” means
Intellectual Property Rights owned by the Company or a Company Subsidiary.
                    (iii) “Intellectual Property Rights” means the following
rights in or arising out of Technology in any jurisdiction: (1) rights in or
arising out of Works of Authorship, including without limitation rights granted
under any copyright act (“Copyrights”); (2) rights in or arising out of
Inventions, including without limitation rights granted under any patent act
(“Patent Rights”); (3) rights in or arising out of Trademarks, including without
limitation rights granted under the Lanham Act or any trademark act (“Trademark
Rights”); (4) rights in or arising out of Confidential Information, including
without limitation rights granted under the Uniform Trade Secrets Act or any
other trade secrets act (“Trade Secret Rights”); and (5) rights in or arising
out of domain names (“Domain Name Rights”).
                    (iv) “Registered Intellectual Property Rights” means all
Intellectual Property Rights that are the subject of an application,
certificate, filing, registration, or other document issued by, filed with, or
recorded by, any state, government, or other public legal authority in any
jurisdiction.
                    (v) “Technology” means: (1) published and unpublished works
of authorship, including without limitation audiovisual works, collective works,
computer programs, compilations, databases, derivative works, literary works,
and sound recordings (“Works of Authorship”); (2) inventions and discoveries,
including without limitation articles of manufacture, business methods,
compositions of matter, improvements, machines, methods, and processes and new
uses for any of the preceding items (“Inventions”); (3) words, names, symbols,
devices, designs, and other designations, and combinations of the preceding
items, used to identify or distinguish a business, good, group, product, or
service or to indicate a form of certification, including without limitation
logos, product designs, and product features (“Trademarks”); and (4) information
that is not generally known or readily ascertainable through proper means,
whether tangible or intangible, including without limitation algorithms,
customer

15



--------------------------------------------------------------------------------



 



lists, user data, ideas, designs, formulas, know how, methods, processes,
programs, prototypes, systems, and techniques (“Confidential Information”).
               (b) Ownership. (i) The Company or a Company Subsidiary is the
owner of all right, title and interest in and to the Company Intellectual
Property Rights free and clear of any Encumbrances, (ii) since January 1, 2004
neither the Company nor any Company Subsidiary has received any written notice
of claims challenging the ownership, validity or enforceability of any of the
Company Intellectual Property Rights, and (iii) to the Seller’s Knowledge, all
registrations of the Company Intellectual Property Rights are subsisting, valid
and enforceable and there are no facts or circumstances that could impair the
existence, validity or enforceability of any registrations of Company
Intellectual Property Rights. Neither the Company nor any Company Subsidiary is
obligated to transfer any material Company Intellectual Property Rights to a
third party.
               (c) Confidential Information. The Company and the Company
Subsidiaries take reasonable steps to maintain the confidentiality of their
respective Confidential Information.
               (d) Company Registered Intellectual Property Rights.
Section 3.19(d) of the Disclosure Schedule: (i) lists all Registered
Intellectual Property Rights owned by, filed in the name of, applied for by, or
subject to an obligation of assignment to the Company or a Company Subsidiary
(“Company Registered Intellectual Property Rights”) and (ii) identifies all
third party joint owners and co-applicants that share rights to the Company
Registered Intellectual Property Rights with the Company or a Company
Subsidiary. Other than the domain names, which Parent and Seller will use
reasonable best efforts to transfer to the Company on or prior to Closing, the
Company or a Company Subsidiary is the sole and beneficial owner of the Company
Registered Intellectual Property Rights.
               (e) Licensed Intellectual Property Rights. Section 3.19(e) of the
Disclosure Schedule lists all (i) licenses (including sublicense) under any
Company Intellectual Property Rights granted by the Company or a Company
Subsidiary to third parties; and (ii) licenses to Intellectual Property Rights
granted to the Company by third parties (“Licensed Intellectual Property
Rights”), including open source software, copy left and community source code
used in, incorporated into, integrated or bundled with, or integrated in any
current Company owned Technology, or any Company owned Technology under
development, and other than agreements for (x) licensing Copyrights, Trademark
Rights and Domain Name Rights in connection with insertion orders or comparable
advertising or marketing agreements granted to the Company or a Company
Subsidiary in the ordinary course of business and (y) licensing software on
nondiscriminatory terms and having an aggregate value of less than $25,000,
commercially available software, off-the-shelf software, shrink wrap software
and click-through software. To Seller’s Knowledge, there are no material
breaches by the Company or any Company Subsidiary of the agreements relating to
the Licensed Intellectual Property Rights, and neither the Company nor any
Company Subsidiary has received any written, or to Seller’s Knowledge, oral
notice of claims challenging any of Licensed Intellectual Property Rights.
               (f) Infringement. To the Seller’s Knowledge, (i) the conduct of
the Company Business does not infringe, misappropriate, or otherwise violate the
Intellectual

16



--------------------------------------------------------------------------------



 



Property Rights of a third party, (ii) neither the Company nor a Company
Subsidiary has received written notice of a claim that the conduct of the
Company Business infringes, misappropriates, or otherwise violates the
Intellectual Property Rights of a third party, and (iii) there is no
infringement, misappropriation, or violation of any Company Intellectual
Property Rights.
          Section 3.20 Labor and Employment Matters.
                    (a) Section 3.20(a) of the Disclosure Schedule contains a
complete and accurate list of the following information for each employee
(listed by country) (including part time employees and temporary employees) as
of May 16, 2006: name; employer; job title; place of work; date of employment;
and current base salary or wage rate and regular rate of pay for overtime
purposes (the “Employee List”).
                    (b) The Company and the Company Subsidiaries are not and, to
Seller’s Knowledge, have not, engaged in any material unfair labor practice as
defined in the National Labor Relations Act or any similar unlawful or unfair
practices act that would reasonably be expected to violate in any material
respects any foreign, state or local Law comparable or similar to the National
Labor Relations Act.
                    (c) No labor union, labor organization, trade union, works
council, or group of employees of the Company or the Company Subsidiaries has
made a pending demand for recognition or certification, and there are no
representation or certification proceedings or petitions seeking a
representation proceeding presently pending or, to Seller’s Knowledge,
threatened to be brought or filed with the National Labor Relations Board or any
other comparable foreign, state or local labor relations tribunal or authority.
To Seller’s Knowledge, there are no labor union organizing activities with
respect to any employees of the Company or the Company Subsidiaries. There are
no pending or, to Seller’s Knowledge, threatened arbitrations, grievances, labor
disputes, strikes, lockouts, slowdowns or work stoppages or similar disputes of
any kind against or affecting the Company or the Company Subsidiaries which, if
individually or collectively resolved against the Company or any Company
Subsidiary, as the case may be, would reasonably be expected to result in a
Company Material Adverse Effect.
                    (d) Except as would not reasonably be expected to result in
a Company Material Adverse Effect, the Company and the Company Subsidiaries are
and have been in compliance with all applicable Laws respecting employment and
employment practices, including, without limitation, all Laws respecting terms
and conditions of employment, health and safety, wages and hours, child labor,
immigration, employment discrimination, affirmative action, disability rights or
benefits, equal opportunity, plant closures and layoffs, affirmative action,
workers’ compensation, labor relations, employee consultation, privacy, data
protection, severance, redundancy, employee classification (including, without
limitation, the Fair Labor Standards Act), independent contractors and
consultants, loans, or advances to employees, consultants or independent
contractors, wage withholding, employee leave or time-off issues and
unemployment insurance, and there is not currently pending against the Company
or any of the Company Subsidiaries any material complaint, action or other
proceeding respecting any of the foregoing by any employee or Governmental
Entity.

17



--------------------------------------------------------------------------------



 



               (e) The Company and the Company Subsidiaries are not delinquent
with respect to any material payments to any employees or former employees for
any services or amounts required to be reimbursed or otherwise paid. Neither the
Company nor any of the Company Subsidiaries is a party to, or otherwise bound
by, any order or determination issued by any Governmental Entity relating to
employees or employment practices.
               (f) All material personnel policies, rules and procedures
applicable to employees of the Company or any of the Company Subsidiaries are in
writing. True and complete copies of all written personnel manuals, handbooks,
policies, rules or procedures applicable to employees of the Company or any of
the Company Subsidiaries have heretofore been made available to Buyer.
               (g) Section 3.20(g) of the Disclosure Schedule sets forth a true
and correct list of all employment agreements or severance agreements with
current or former officers or employees to which the Company or any Company
Subsidiary is a party or is bound.
               (h) Neither the Company nor any of the Company Subsidiaries is
currently engaged in, or is planning to engage in, any layoffs or employment
terminations sufficient in number to trigger application of the WARN Act or any
similar state, local or foreign Law. Section 3.20(h) of the Disclosure Schedule
contains a true and complete list of the names and the sites of employment or
facilities of those individuals who suffered an “employment loss” (as defined in
the WARN Act) or similar loss of employment as defined under any foreign, state
or local law at any site of employment or facility of the Company or any of the
Company Subsidiaries during the 90-day period prior to the date of this
Agreement. Section 3.20(h) of the Disclosure Schedule shall be updated three
Business Days prior to the Closing with respect to the 90-day period prior to
the Closing.
               (i) To Seller’s Knowledge, no employee of the Company or the
Company Subsidiaries is in violation of any term of any employment agreement,
nondisclosure agreement, noncompetition agreement or restrictive covenant to a
former employer of any such employee relating to the right of any such employee
to be employed by the Company or the Company Subsidiaries.
               (j) The Company and each Company Subsidiary will consult with
employees in respect of the transactions contemplated by this Agreement as
required by local Laws in co-operation with Buyer, during the period between the
date of this Agreement and the Closing.
          Section 3.21 Brokers or Finders. No agent, broker, investment banker,
financial advisor or other firm or Person acting on behalf of Seller, the
Company, any Company Subsidiary or any Affiliate thereof or under the authority
of any of the foregoing is or will be entitled to any brokers’ or finder’s fee
or other commission or similar fee with respect to which the Buyer or any of its
Affiliates (including the Company and the Company Subsidiaries from and after
Closing) will be liable in connection with the transactions contemplated by this
Agreement.

18



--------------------------------------------------------------------------------



 



          Section 3.22 Certain Business Relationships with the Company. Neither
Seller, Parent, any controlled Affiliate of Parent (other than the Company or
any Company Subsidiary), nor, to the Knowledge of Seller, the Company or Company
Subsidiaries’ directors or officers, or any other Affiliate of Parent, on the
one hand, and any of the Company or any Company Subsidiary, on the other hand,
are party to any material contract or agreement of the Company or the Company
Subsidiaries.
          Section 3.23 Absence of Undisclosed Liabilities. Except for
liabilities which have been or are incurred after the Balance Sheet Date in the
ordinary course of business consistent with past practice or in connection with
the transactions contemplated hereunder, none of the Company or any of the
Company Subsidiaries has any material liability of a kind required by GAAP to be
reflected on a consolidated balance sheet of the Company and the Company
Subsidiaries which was not reflected or reserved against in the most recent
unaudited balance sheet included in the Unaudited Financial Statements.
          Section 3.24 Assets of the Company and the Company Subsidiaries. The
assets, properties and rights of each of the Company and the Company
Subsidiaries constitute all of the assets, properties and rights which are
necessary for the operation of their respective businesses as currently
conducted, including MediaPlane and Mobility Manager. There are no material
assets, properties or rights of any kind or nature that either of the Company or
any of the Company Subsidiaries has been using, holding or operating in their
respective businesses prior to the Closing that will not be used, held or owned
by each of the Company or the Company Subsidiaries immediately following the
Closing, including MediaPlane and Mobility Manager.
          Section 3.25 Customers and Suppliers. Section 3.25 of the Disclosure
Schedule lists, (a) by revenue generated to the Company and the Company
Subsidiaries during fiscal year 2005, the 20 largest customers of the Company
and the Company Subsidiaries (the “Major Customers”), and (b) by consolidated
gross profit, including estimated supplier rebates, each of the Company’s
vendors, suppliers and publishers, the sale of whose product constituted more
than 5% of the Company’s consolidated gross profit, including estimated supplier
rebates, during fiscal year 2005 (the “Major Vendors”). As of the date hereof,
none of the Company or any of the Company Subsidiaries has received any written,
or, to Seller’s Knowledge, oral notice from any Major Customer or Major Vendor
that it has ceased, or will cease, to use or has substantially reduced or will
substantially reduce its use of the products, equipment, goods or services of
the Company or any Company Subsidiary, or has ceased, or will cease to, or has
substantially reduced or will substantially reduce its supply to the Company or
any Company Subsidiary, or has terminated or will terminate its agreement with
the Company or any Company Subsidiary.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
          Buyer represents and warrants to Seller as of the date of this
Agreement that:
          Section 4.1 Organization. Buyer (a) is a corporation duly organized,
validly existing and, in good standing under the laws of the State of Delaware,
(b) has all requisite corporate power and authority to carry on its business as
it is now being conducted and

19



--------------------------------------------------------------------------------



 



to own the properties and assets it now owns and (c) is duly qualified or
licensed to do business in every jurisdiction in which such qualification is
required, in each case except for such failures that would not, individually or
in the aggregate, either (i) have a material adverse effect on the ability of
Buyer to consummate the Closing or perform its obligations under this Agreement
or (ii) impede or delay the consummation of the Closing in any material respect.
          Section 4.2 Authorization; Validity of Agreement. Buyer has the
requisite corporate power and authority to execute, deliver and perform this
Agreement and to consummate the Closing. The execution, delivery and performance
by Buyer of this Agreement and the consummation by Buyer of the Closing have
been duly approved by the board of directors of Buyer, and no other corporate
action on the part of Buyer is necessary to authorize the execution, delivery
and performance by Buyer of this Agreement or the consummation by Buyer of the
Closing. This Agreement has been duly executed and delivered by Buyer, and,
assuming due and valid authorization, execution and delivery hereof by Seller,
is a valid and binding obligation of Buyer, enforceable against Buyer in
accordance with its terms subject to the Enforceability Limitations.
          Section 4.3 Consents and Approvals; No Violations. None of the
execution, delivery or performance of this Agreement by Buyer or the
consummation by Buyer of the Closing will (a) conflict with or result in any
breach of any provision of the certificate of incorporation or by-laws or
similar organizational document of Buyer, (b) except as set forth on
Schedule 4.3(b) hereto, require any notice to, filing with, or permit,
authorization, consent or approval of, any Governmental Entity, (c) except as
set forth on Schedule 4.3(c) hereto, result in a violation or breach of, or
constitute (with or without notice or lapse of time or both) a default (or give
rise to any right of termination, cancellation or acceleration) under, or cause
the loss of the benefit under, any of the terms, conditions or provisions of any
material note, bond, mortgage, indenture, lease, license, contract, agreement or
other instrument or obligation to which Buyer or any of its Subsidiaries is a
party or by which any of them or any of their respective properties or assets
may be bound, or result in the creation of an Encumbrance upon any of the assets
or properties of Buyer or any of its Subsidiaries, or (d) violate any Law
applicable to Buyer, any of its Subsidiaries or any of their respective
properties or assets, except, in case of each of the foregoing clauses (b),
(c) and (d), such filings, permits, authorizations, consents or approvals that
the failure to obtain, and such violations, breaches or defaults that, would
not, individually or in the aggregate, either (i) have a material adverse effect
on the ability of Buyer to consummate the Closing or perform its obligations
under this Agreement or (ii) impede or delay the consummation of the Closing in
any material respect.
          Section 4.4 Acquisition of Shares for Investment; Ability to Evaluate
and Bear Risk.
                    (a) Buyer is acquiring the Shares for investment and not
with a view toward, or for sale in connection with, any “distribution” as such
term is used in the Securities Act of 1933, as amended (the “Securities Act”),
nor with any present intention of distributing or selling the Shares.

20



--------------------------------------------------------------------------------



 



                    (b) Buyer is able to bear the economic risk of holding the
Shares for an indefinite period, and has knowledge and experience in financial
and business matters such that it is capable of evaluating the risks of the
investment in Shares.
                    (c) Buyer acknowledges that the Shares have not been
registered under the Securities Act or any state securities laws and may not be
transferred unless subsequently registered thereunder or pursuant to a valid
exemption from registration.
                    (d) Buyer is an “accredited investor” as such term is
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.
          Section 4.5 Availability of Funds. Buyer has obtained a written
financing commitment from a financial institution for a portion of the Purchase
Price (the “Commitment Letter”), which, together with Buyer’s cash on hand,
constitutes sufficient funds to pay the Purchase Price and to make other
necessary payments by Buyer in connection with the transactions contemplated
hereby and to pay all related fees and expenses. Buyer will have available to it
on the Closing Date sufficient funds to pay such amounts. Buyer has delivered to
Seller true, correct and complete copies of the Commitment Letter. The
Commitment Letter is valid and in full force and effect, and Buyer is not in
default of any of its obligations thereunder.
          Section 4.6 Acknowledgment by Buyer. Buyer acknowledges that neither
Seller nor any of its Affiliates, agents or representatives makes or has made
any representation or warranty, either express or implied, as to the Company or
any Company Subsidiary, except as and only to the extent expressly set forth
herein with respect to the representations and warranties contained in
Article III of this Agreement and subject to the limitations and restrictions
contained in this Agreement.
          Section 4.7 Brokers or Finders. Other than MartinWolf Securities LLC,
the fees and expenses of which are to be paid solely by Buyer, neither Buyer nor
any of its Subsidiaries or its Affiliates has entered into any agreement or
arrangement entitling any agent, broker, investment banker, financial advisor or
other firm or Person to any broker’s or finder’s fee or any other commission or
similar fee in connection with any of the transactions contemplated by this
Agreement for which Seller or any of its Affiliates are or may be responsible.
ARTICLE V
COVENANTS
          Section 5.1 Interim Operations of the Company. Except as expressly
contemplated by this Agreement or as may be reasonably necessary for the
consummation of the transactions contemplated by the Transition Services
Agreement, except as required by applicable Law, except as set forth in the
Disclosure Schedule, and except as may be consented to in writing by Buyer
(which consent shall not be unreasonably withheld or delayed), after the date
hereof and prior to the Closing Date:
                    (a) the Company and the Company Subsidiaries shall conduct
their respective businesses in the ordinary course in a manner consistent with
past practice;

21



--------------------------------------------------------------------------------



 



                    (b) Seller will use, and will cause each of the Company and
the Company Subsidiaries to use, their reasonable efforts to preserve the
business organization of the Company and the Company Subsidiaries intact, to
preserve the goodwill of suppliers, customers, independent contractors and
others with whom business relationships exist and to keep available the services
of the present executive officers, employees and consultants of each of the
Company and the Company Subsidiaries;
                    (c) (i) neither the Company nor any Company Subsidiary shall
amend its certificate of incorporation or by-laws or similar organizational
documents and (ii) neither the Company nor any Company Subsidiary shall
(A) issue, sell, transfer, pledge, dispose of or encumber any shares of any
class or series of its capital stock or other equity or ownership interests, or
securities convertible into or exchangeable for, or options, warrants, calls,
commitments or rights of any kind to acquire, any shares of any class or series
of its capital stock or other equity or ownership interests, (B) except for any
cash dividend or distribution, declare, set aside or pay any dividend or any
other distribution payable in stock or other equity or ownership interests, or
property with respect to any shares of any class or series of its capital stock
or other equity or ownership interests, (C) split, combine or reclassify any
shares of any class or series of its stock or other equity or ownership
interests, or (D) redeem, purchase or otherwise acquire directly or indirectly
any shares of any class or series of its capital stock or other equity or
ownership interests, or any instrument or security which consists of or includes
a right to acquire such shares or other equity or ownership interests;
                    (d) except as may be required by applicable Law or under any
existing Company Employee Plan, arrangement, practice or other agreement or
policy maintained by the Company or any Company Subsidiary, neither the Company
nor any Company Subsidiary shall (i) increase the compensation or benefits
payable or to become payable to or grant any bonus, salary increase, severance
pay or retention pay to any of the Company or Company Subsidiaries’ officers,
directors, employees, agents or consultants; (ii) (A) enter into or amend or
alter the terms of any Company Employee Plan or any collective bargaining
agreement or similar agreement with any labor union, works council or similar
organization representing employees or the Company or any Company Subsidiary,
(B) hire any employee, agent or consultant on terms providing for annual base
compensation thereto in excess of $100,000, or (C) amend any loans to any of its
officers, directors, employees, Affiliates, agents or consultants or make any
change in its existing borrowing or lending arrangements for or on behalf of any
of such Persons pursuant to Company Employee Plan or otherwise (other than (1)
general increases in compensation or benefits to employees other than officers
or directors that are made in the ordinary course of business consistent with
past practices; (2) employee advances in the ordinary course of business
consistent with past practices; (3) new hires for non management positions for
the purposes of the business of the Company and the Company Subsidiaries;
(4) new placements of consultants for the purposes of the business of the
Company and the Company Subsidiaries; (5) as required under any existing
agreement with the Company or any of the Company Subsidiaries or (6) as
permitted in clause 5.1(i) below); or (iii) discharge any executive officer of
the Company or Company Subsidiaries without cause, or engage in any employee
layoffs, plant closures or reductions in force without first providing notices
and complying with any other applicable requirements of the WARN Act or any
similar applicable Law;

22



--------------------------------------------------------------------------------



 



                    (e) neither the Company nor any Company Subsidiary shall
adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other corporate reorganization
of the Company or any Company Subsidiary;
                    (f) neither the Company nor any Company Subsidiary shall
change any of the accounting methods used by it unless required by GAAP or
applicable Law;
                    (g) the Company and the Company Subsidiaries shall not
become legally committed to any new capital expenditure requiring expenditures
in excess of $25,000, except as consistent with the consolidated capital
expenditure budget of the Company, a copy of which is included in Section 5.1(g)
of the Disclosure Schedule;
                    (h) the Company and the Company Subsidiaries shall not
transfer, sell, lease, license, mortgage or create an Encumbrance (other than a
Permitted Encumbrance) upon any of their respective material assets or
properties or license, sell, transfer, pledge, modify, disclose, dispose of or
permit to lapse any right under or respecting, or enter into any settlement
(other than in the ordinary course of business consistent with past practices)
regarding the breach or infringement of, any Company Intellectual Property
Rights owned by the Company or any Company Subsidiary;
                    (i) the Company and the Company Subsidiaries shall not make
any loans or advances to any Person other than the extension of credit to
customers, loans to Affiliates and advances to directors, officers and employees
for travel, lodging, entertainment and relocation expenses, in each case in the
ordinary course of business consistent with past practice;
                    (j) none of the Company or the Company Subsidiaries will
incur, or assume or become subject to, whether directly or by way of guarantee
or otherwise, any material Indebtedness or other liability, including purchase
money indebtedness, except trade or business obligations incurred in the
ordinary course of business consistent with past practice;
                    (k) none of the Company or the Company Subsidiaries will
merge or consolidate with, purchase all or any substantial part of the assets
of, or otherwise acquire any Person;
                    (l) none of the Company or the Company Subsidiaries will
(i) modify in any material respect, amend in any material respect or terminate
any of its Material Contracts, or (ii) waive, release or assign any rights or
claims, other than (in the case of clauses (i) and (ii)) such modifications,
amendments, terminations, exercises, actions, waivers, releases or assignments
as are in the ordinary course of business consistent with past practice;
                    (m) none of the Company or the Company Subsidiaries will
enter into any contract that: (i) would have been a Material Contract with a
Major Vendor (other than contracts relating to the marketing and sale of goods
and services entered into in the ordinary course of business); (ii) has a term
greater than one year and cannot by its terms be terminated without penalty on
less than ninety days notice; (iii) grants exclusivity in favor of another
Person; or (iv) imposes a minimum buying commitment that is not passed through
to customers;

23



--------------------------------------------------------------------------------



 



                    (n) commence, join, make an appeal with respect to or settle
any action, claim, lawsuit, arbitration or other proceeding before any court or
Governmental Entity in any jurisdiction other than in the ordinary course of
business and consistent with past practice;
                    (o) none of the Company or the Company Subsidiaries will
pay, discharge or satisfy any material claims or liabilities (absolute, accrued,
asserted or unasserted, contingent or otherwise) other than the payment,
discharge or satisfaction in the ordinary course of business consistent with
past practice of claims or liabilities which (i) are reflected or reserved
against in the Financial Statements or incurred thereafter in the ordinary
course of business consistent with past practice, or (ii) are paid, discharged
or satisfied as required under this Agreement;
                    (p) neither the Company nor any Company Subsidiary shall
(i) adopt or change any method of Tax accounting, (ii) make or revoke any
election related to Taxes, (iii) settle or compromise any Audit or court
proceeding related to Taxes, in each case which could affect the Tax liability
of the Company or any Company Subsidiary for any Post-Closing Tax Period or
(iv) consent to any extension or waiver of the limitation period applicable to
any claim or assessment in respect of Taxes; and
                    (q) neither the Company nor any of the Company Subsidiaries
shall enter into any agreement, contract, commitment or arrangement to do any of
the foregoing.
          Section 5.2 Access; Confidentiality. (a) Seller shall cause the
Company prior to the Closing to (i) give Buyer and its authorized
representatives, upon reasonable advance notice and during regular business
hours, reasonable access to all books, records, Tax Returns, personnel,
representatives, officers and other facilities and properties of the Company and
Company Subsidiaries, (ii) permit Buyer to make such copies and inspections
thereof, upon advance notice and during regular business hours, as Buyer may
reasonably request and (iii) cause the officers of the Company and Company
Subsidiaries to furnish Buyer with such financial and operating data and other
information with respect to the business and properties of the Company that
Buyer may from time to time reasonably request; provided, however, that any such
access shall be conducted at Buyer’s expense, at a reasonable time, under the
supervision of Seller’ or the Company’s personnel and in such a manner as to not
unreasonably interfere with the normal operations of the business of Seller or
the Company.
                    (b) Buyer hereby acknowledges that any information provided
or made available to it by or on behalf of Seller, the Company or any Company
Subsidiary pursuant to this Section 5.2 shall be deemed “Evaluation Material”
within the meaning of the Confidentiality Agreement and shall be treated as
confidential by Buyer, and Buyer shall cause its Affiliates, accountants and
other representatives to whom such information is provided or made available to
treat it as confidential, in accordance with the Confidentiality Agreement.
                    (c) From and after the Closing, Parent, Seller and their
controlled Affiliates shall not disclose, furnish or make available to any
Person (other than the directors, officers, employees, Affiliates,
representatives and agents of Parent, Seller and such Affiliates who need to
know such information in connection with the performance of their services or
duties to, or their ownership of or affiliation with, Parent, Seller and/or
their respective

24



--------------------------------------------------------------------------------



 



Affiliates) or utilize any nonpublic information of the Company and the Company
Subsidiaries; provided, however, that the provisions of this Section 5.2(c)
shall not apply to any such information that (i) is disclosed or made available
to the public other than by Parent, Seller or its controlled Affiliates in
breach of the provisions of this Section 5.2(c) or (ii) is required to be
disclosed by Law or in connection with filings with any Governmental Entity,
provided that, if permitted by Law and to the extent reasonably practicable,
prior to any such required disclosure (other than in connection with any such
filing) Seller shall promptly notify Buyer thereof so that Buyer may, at its
sole expense, seek a protective order or other appropriate remedy in respect of
such required disclosure. Parent, Seller and their controlled Affiliates shall
keep the terms and conditions of the Commitment Letter confidential except as
may be required to be disclosed by Law.
          Section 5.3 Efforts and Actions to Cause Closing to Occur. (a) Prior
to the Closing, upon the terms and subject to the conditions of this Agreement,
Buyer and Seller shall use their respective reasonable best efforts to take, or
cause to be taken, all actions, and to do, or cause to be done and cooperate
with each other in order to do, all things necessary, proper or advisable to
consummate the Closing as promptly as practicable, including the preparation and
filing of all forms, registrations and notices required to be filed to
consummate the Closing and the taking of such actions as are necessary to obtain
any requisite approvals, authorizations, consents, orders, licenses, permits,
qualifications, exemptions or waivers by any third party or Governmental Entity.
               (b) If any party hereto or Affiliate thereof receives a request
for information or documentary material from any Governmental Entity with
respect to this Agreement or any of the transactions contemplated hereby, then
such party shall endeavor in good faith to make, or cause to be made, as soon as
reasonably practicable and after consultation with the other party, an
appropriate response in compliance with such request.
               (c) Without limiting the generality of the undertakings set forth
in this Section 5.3, Buyer and Seller shall use their respective reasonable best
efforts to file as soon as practicable notifications under the HSR Act and under
any applicable foreign anti-trust laws to permit consummation of the acquisition
of the Shares and the transactions contemplated by this Agreement, and to
respond as promptly as practicable to any inquiries received from the United
States Federal Trade Commission, the Antitrust Division of the United States
Department of Justice, and any State Attorney General or any applicable foreign
governmental antitrust authority or any other Governmental Entity for additional
information or documentation. Notwithstanding the foregoing or any other
covenant contained herein, in connection with the receipt of any necessary
approvals under the HSR Act or under any applicable foreign anti-trust laws,
nothing shall require Buyer to (i) divest or hold separate any material part of
its or the Company’s businesses or operations (or of a combination of Buyer’s
and the Company’ businesses or operations) or (ii) agree not to compete in any
geographic area or line of business in such a manner as would reasonably be
expected to result in a Company Material Adverse Effect or a material adverse
effect on the business, financial condition, assets, liabilities or results of
operations of Buyer.
          Section 5.4 Tax Matters. (a) Tax Indemnification. Parent and Seller
shall, jointly and severally, indemnify, save and hold the Buyer Indemnified
Persons harmless from

25



--------------------------------------------------------------------------------



 



and against any and all Losses incurred in connection with, arising out of,
resulting from or incident to (i) any Taxes of any of the Company and the
Company Subsidiaries with respect to any Tax year or portion thereof ending on
or before the Closing Date (or for any Tax year beginning before and ending
after the Closing Date, to the extent allocable (as determined in the following
sentence) to the portion of such period beginning before and ending on the
Closing Date), (ii) the unpaid Taxes of any Person (other than any of the
Companies and the Company Subsidiaries) under Treasury Regulations
Section 1.1502-6 (or any similar provision of state, local or foreign law), as a
transferee or successor, by contract, or otherwise, and (iii) any breach of the
representations and warranties set forth in Section 3.18; provided that neither
Parent nor Seller shall have any liability for the payment of a Loss in respect
of Taxes under this Section 5.4(a) to the extent that such Taxes are reflected
in the reserve for Tax liability (rather than any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) shown on
the face of the balance sheets included with the Audited Financial Statements
(rather than in any notes thereto), as such reserve is adjusted for the passage
of time through the Closing Date in accordance with past custom and practice of
the Companies and the Company Subsidiaries in filing their Tax Returns, unless
such Taxes are part of a reserve for Taxes which is excluded from the
calculation of Working Capital Liabilities. For purposes of the preceding
sentence, in the case of any Taxes that are imposed on a periodic basis and are
payable for a Tax period that includes (but does not end on) the Closing Date (a
“Straddle Period”), the portion of such Tax that relates to the portion of such
Straddle Period ending on the Closing Date shall (i) in the case of any Taxes
other than Taxes based upon or related to income or receipts, be deemed to be
the amount of such Tax for the entire Straddle Period multiplied by a fraction
the numerator of which is the number of days in the Straddle Period ending on
the Closing Date and the denominator of which is the number of days in the
entire Straddle Period, and (ii) in the case of any Tax based upon or related to
income or receipts, be deemed equal to the amount which would by payable if the
relevant Tax period ended on the Closing Date, provided, that for purposes of
this sentence any transactions occurring in the ordinary course of business on
the Closing Date after the Closing shall be treated as having occurred on the
day after the Closing Date. For purposes of this Section 5.4(a), the provisions
of Section 8.4 shall apply.
               (b) Tax Periods Ending On or Before the Closing Date —
Nonconsolidated Tax Returns. Buyer shall prepare or cause to be prepared and
file or cause to be filed all Tax Returns for each of the Company and the
Company Subsidiaries that are due to be filed after the Closing Date, other than
Tax Returns with respect to periods for which a consolidated, unitary or
combined Tax Return of Seller will include the operations of the Company and the
Company Subsidiaries. Buyer shall permit Seller to review and comment on each
Tax Return that relates to a period ending on or prior to the Closing Date which
is filed after the Closing Date prior to such filing, and shall make such
revisions to such Tax Returns as are reasonably requested by Seller. Buyer shall
deliver to Seller completed drafts of all such Tax Returns at least thirty days
prior to the filing thereof for Seller’s review, comment and reasonable approval
without undue delay. Seller shall pay to Buyer, within fifteen days after the
date on which Taxes are paid with respect to such periods, that amount equal to
such Taxes of each of the Company and the Company Subsidiaries with respect to
such periods, except to the extent that such Taxes are reflected or otherwise
taken into account in determining the Final Closing Date Working Capital Amount.

26



--------------------------------------------------------------------------------



 



               (c) Tax Periods Ending On or Before the Closing Date — Seller
Consolidated Tax Returns. For all Tax periods ending on or prior to the Closing
Date, Seller shall cause the Company and the Company Subsidiaries to join in any
consolidated, unitary or combined Tax Return of Seller to the extent such
Companies were included in such Tax Returns as a matter of past practice, and
Seller shall pay any such Taxes attributable to the Company and the Company
Subsidiaries (including without limitation, in the case of Seller’ consolidated
federal income Tax Return, any intercompany items taken into income under
Treasury Regulation Section 1.1502-13 and any excess loss account taken into
income under Treasury Regulation Section 1.1502-19). All such Tax Returns shall
be prepared and filed in a manner consistent with prior practice.
               (d) Cooperation on Tax Matters. Buyer and Seller shall cooperate,
as and to the extent reasonably requested by the other party, in connection with
the filing of Tax Returns pursuant to this Agreement and any Audit, litigation
or other proceeding with respect to Taxes. Such cooperation shall include the
retention and (upon the other party’s request) the provision of records and
information which are reasonably relevant to any such audit, litigation or other
proceeding, making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder, and
timely notification of receipt of any notice of an Audit or notice of deficiency
relating to any Tax or Tax Return with respect to which the non-recipient may
have liability hereunder. From and after the Closing, Buyer shall cause the
Company and the Company Subsidiaries to (i) retain all books and records with
respect to Tax matters pertinent to each of the Company and the Company
Subsidiaries relating to any Taxable period beginning before the Closing Date
until the expiration of the statute of limitations of the respective Taxable
periods, and to abide by all record retention agreements entered into with any
Taxing authority, (ii) give Seller reasonable written notice prior to
transferring, destroying or discarding any such books and records, and
(iii) make available to Seller all books and records as requested for use in any
audit. Buyer and Seller further agree, upon request, to use their reasonable
best efforts to obtain any certificate or other document from any governmental
authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed (including, but not limited to, with
respect to the transactions contemplated hereby).
               (e) Tax Proceedings. If an audit, examination, litigation or
claim is commenced by any Tax authority which may result in an indemnity payment
pursuant to Section 5.4(a), Buyer shall promptly notify Parent of such audit or
claim (a “Tax Proceeding”), stating the nature and basis of any such claim and
the amount thereof, to the extent known. Failure to give such notice shall not
relieve Parent from any liability which it may have on account of this
indemnification or otherwise, unless the Parent is materially prejudiced
thereby. Parent will have the right, at its option, upon timely notice to Buyer,
to assume control or any defense of any Tax Proceeding with their own counsel.
Parent’s right to control a Tax Proceeding will be limited to amounts in dispute
which would be paid by Seller or Parent or for which Seller or Parent would be
liable pursuant to Section 5.4(a). Buyer, the Company and the Company
Subsidiaries shall cooperate with Parent in connection with any Tax Proceeding,
which cooperation shall include the retention and, upon Parent’s request, the
provision of records and information which are reasonably relevant to such Tax
Proceeding, making employees available on a mutually convenient basis to provide
additional information or explanation of any material provided hereunder and
providing Parent with any powers of attorney that would be necessary

27



--------------------------------------------------------------------------------



 



for Parent to assume the control or defense of any Tax Proceedings.
Notwithstanding the foregoing, Parent shall neither consent nor agree (nor cause
the Company to consent or agree) to the settlement of any Tax Proceeding with
respect to any liability for Taxes that may adversely affect the liability of
the Company or any Company Subsidiaries for any tax not otherwise indemnifiable
under Section 5.4(a) without the prior written consent of Buyer (which consent
shall not be unreasonably withheld or delayed), and neither Parent, nor any of
its Affiliates, shall file an amended Tax Return that may adversely affect the
liability for Taxes of the Company or any Company Subsidiaries that is not
otherwise indemnifiable under Section 5.4(a) without the prior written consent
of Buyer (which consent shall not be unreasonably withheld or delayed).
               (f) Certain Taxes. All transfer, documentary, sales, use, stamp,
registration and other substantially similar Taxes and fees (including any
penalties and interest) incurred in connection with this Agreement
(collectively, “Transfer Taxes”) and costs incurred in connection with the
payment thereof shall be borne equally by Buyer and Seller. Transfer Taxes shall
be timely paid, and all applicable filings, reports and returns shall be filed,
as provided by applicable law by the party ordinary required to pay such taxes
and make such filings. The paying party shall be entitled to reimbursement from
the non-paying party. Upon payment of any such Transfer Tax, the paying party
shall present a statement to the non-paying party setting forth the amount of
reimbursement to which the paying party is entitled together with such
supporting evidence as is reasonably necessary to calculate the amount to be
reimbursed. The non-paying party shall make such reimbursement promptly but in
no event later than ten days after the presentation of such statement.
               (g) FIRPTA Certificate. The Company shall have delivered to Buyer
a certificate substantially in the form set forth in Treasury
Regulation Section 1.1445-2(b)(2)(iv)(B).
               (h) Section 338(h)(10) Election.
                    (i) Seller and Buyer shall jointly make or cause to be made
the election provided for by Section 338(h)(10) of the Code and
Section 1.338(h)(10)-1 of the Treasury Regulations and any comparable election
under state, local or foreign tax law with respect to the Company and any
Company Subsidiaries with respect to which such election can be made (the
“Section 338(h)(10) Election”).
                    (ii) Within 120 days after the Closing Date, (1) Buyer shall
prepare a Form 8023 (with all attachments) and Seller and Buyer shall reasonably
cooperate with each other to take all actions necessary and appropriate
(including filing such additional forms, returns, elections, schedules and other
documents as may be required) to effect and preserve such Section 338(h)(10)
Election in accordance with the provisions of Section 1.338(h)(10)-1 of the
Treasury Regulations (or any comparable provisions of state and local tax law)
or any successor provisions, and (2) Buyer shall determine the amount of the
“adjusted gross-up basis” with respect to the Section 338(h)(10) Election
(within the meaning of Treasury Regulation Section 1.338-5) and the allocations
of the “adjusted grossed-up basis” among the relevant assets in accordance with
Section 338(b)(5) of the Code and the Treasury regulations thereunder. Buyer’s
determination shall be subject to Seller’s reasonable review. In the event that
the parties

28



--------------------------------------------------------------------------------



 



cannot agree on a mutually satisfactory allocation within thirty days after the
presentation of Buyer’s computations and allocations described in clause (2), a
mutually selected independent accounting firm shall, at Seller’s and Buyer’s
joint expense, determine the appropriate allocation, which determination shall
be binding on the parties. Any allocation of Purchase Price hereunder shall be
made final no later than ten days prior to the due date for filing the
Form 8023.
                    (iii) The parties agree to be bound by the allocation of the
Purchase Price as agreed upon and shall take no action inconsistent with the
Section 338(h)(10) Election or the agreed upon allocation of the Purchase Price
for the purpose of all income Tax Returns filed by them, and shall not
voluntarily take any action inconsistent therewith unless required by law.
               (i) Refunds. Seller shall be entitled to, and Buyer shall pay to
Seller within thirty days of the receipt, or the utilization as a credit, by the
Buyer or any of its Affiliates, of any refund of any Taxes of the Company or any
Company Subsidiary that is attributable to a Tax period (or portion thereof)
ending on or prior to the Closing Date or any other Taxes that are indemnifiable
by Seller (including any interest received thereon) to the extent that such
refunds are in excess of amounts reflected in the Final Closing Date Working
Capital Amount, in any case net of any Taxes incurred by Buyer, its Affiliates,
the Company or a Company Subsidiary in the year in which such refund is received
in respect of receipt of such refund. None of Buyer, its Affiliates, the Company
or any Company Subsidiary shall be required to return to Seller any refund
attributable to any carrybacks described in Section 5.4(i).
               (j) Carrybacks. To the extent that Buyer either chooses, or is
required by Law, to carryback any operating losses, net operating losses,
capital losses, tax credits or similar items of any non-U.S. Company Subsidiary
to a Pre-Closing Tax Period and/or a Straddle Period (including, without
limitation, if such losses are required to be carried back prior to being
carried forward), all relevant amended Tax Returns shall be prepared and filed
promptly by the party responsible for filing such Tax Return, and any refund or
credit attributable to such carryback shall be for the benefit of such Company
Subsidiary, and, if received by Seller or any Affiliate of the Seller (other
than the Company or any Company Subsidiary), the Seller or such Affiliate, as
applicable, shall promptly upon receipt remit such refund or the amount of such
credit to the Company Subsidiary entitled thereto.
               (k) Termination of Existing Tax Sharing Agreements. Any and all
existing Tax sharing agreements or arrangements, written or oral, between
Seller, on the one hand, and the Company or any Company Subsidiary, on the other
hand, shall terminate as of the Closing. After the Closing Date, neither the
Company nor any of the Company Subsidiaries nor any member of Seller affiliated
group shall have any further rights or obligations under any such Tax sharing
agreements.
               (l) The representations contained in Section 3.18 of this
Agreement shall survive until the expiration of the applicable statute of
limitations (giving effect to extensions thereof).

29



--------------------------------------------------------------------------------



 



     Notwithstanding anything in this Section 5.4 to the contrary, any item of
income, gain, loss, or deduction arising from the transactions contemplated by
Article I or Section 5.4(h) of this Agreement, including any Section 338(h)(10)
Election, shall be allocated to the period prior to the Closing.
          Section 5.5 Publicity. Seller and Buyer shall consult with each other
before issuing any public release or announcement concerning the transactions
contemplated hereby (each an “Announcement”), provided that nothing contained in
this Section 5.5 shall restrict Seller, Buyer or their respective Affiliates
from timely making any Announcement required by applicable Law.
          Section 5.6 Employees. No more than five days prior to the Closing,
the Company shall provide Buyer with an Employee List as of a date not more than
ten days prior to such delivery.
          Section 5.7 Employee Benefit Plans.
               (a) Parent and Seller shall cause all benefits that have accrued
and vested in any employee as of the Closing pursuant to the terms of any
Company Employee Plan to remain so vested in such accrued benefits as of the
Closing under, and in accordance with, the applicable terms of such Company
Employee Plan. Parent and Seller shall take such action as is necessary such
that the Company and the Company Subsidiaries shall cease being a “participating
employer” and shall cease any co-sponsorship and participation in each Company
Employee Plan that is jointly adopted, sponsored or maintained by Parent,
Seller, the Company or any Company Subsidiary and in which any current,
terminated or retired employee of the Company or any Company Subsidiary
participates (each such Company Employee Plan being a “Seller Plan”). The
Company and the Company Subsidiaries shall remain liable, and shall reimburse
Parent in accordance with past practice, for insurance premiums and claims
incurred by the current and former employees of the Company and the Company
Subsidiaries prior to the Closing Date, whether such claims are made prior to,
on or after the Closing Date, under any Seller Plans that are “welfare plans”
(within the meaning of Section 3(1) of ERISA). Following the Closing Date, Buyer
or its Affiliates shall assume full responsibility for providing continuation
coverage pursuant to Section 4980B of the Code and Section 601 of ERISA, and the
regulations thereunder (“COBRA”), to current and former employees of the Company
and the Company Subsidiaries who are “M&A Qualified Beneficiaries” as such term
is defined in Treas. Reg. §§ 54.4980B-9 only to the extent required under COBRA.
               (b) On or prior to the Closing, Seller shall deliver to Buyer a
schedule (the “Sale Bonus Schedule”) setting forth the Sale Bonus Payment (as
defined in the Sale Bonus Agreements described below) payable, as a result of
the transactions contemplated by this Agreement, to each employee who is a party
to a Sale Bonus Agreement listed on Section 5.7(b) of the Disclosure Schedule
(including, but not limited to, any payments for excise taxes, gross-up of
income taxes and cost to the Company of loss of deductibility of the payments).
The aggregate Sale Bonus Payments set forth on the Sale Bonus Schedule shall be
accrued as Working Capital Liabilities for purposes of the adjustments to the
Purchase Price pursuant to Sections 1.3 and 1.4 of this Agreement. Following the
Closing, Buyer shall cause the Company

30



--------------------------------------------------------------------------------



 



to pay when due under the Sale Bonus Agreements all Sale Bonus Payments in the
respective amounts set forth on the Sale Bonus Schedule.
               (c) Following the Closing, Buyer and its Affiliates shall be
responsible for the payment of severance to any Company Employee, in accordance
with the Buyer or its Affiliates applicable polices and procedures; provided,
however, if any such individual’s employment with the Company or the Company
Subsidiaries is terminated by the Company or its Affiliates without cause within
one year following the Closing Date, and such individual is not otherwise
entitled any severance benefits that are otherwise payable under the terms of
any employment or similar agreement (including any Specific Employment
Agreement, or any agreement listed on Section 5.7(b) of the Disclosure Schedule)
between any Company Employee and the Company or any Company Subsidiary, such
individual shall be entitled to severance benefits in the amounts set forth on
Section 5.7(c) of the Disclosure Schedule. Notwithstanding anything herein to
the contrary, the provisions of this Section 5.7(c) shall not supersede, replace
or be paid in addition to any Company Employees’ entitlement to any severance
benefits that are payable under the terms of any employment or similar agreement
(including any Specific Employment Agreement, or any agreement listed on
Section 5.7(b) of the Disclosure Schedule) between any Company Employee and the
Company or any Company Subsidiary. For the purposes of this Section 5.7(c),
Company Employees shall receive credit for prior service with the Company,
Parent, Seller or any of their Affiliates. For the purposes of this
Section 5.7(c), Company Employees shall receive credit for prior service with
the Company, Parent, Seller or any of their Affiliates. Severance paid to
employees following the Closing (with the exception of severance paid in
connection with the transactions listed at Item 1 on Section 3.23 of the
Disclosure Schedule) shall not be accrued as Working Capital Liabilities for
purposes of the adjustments to the Purchase Price pursuant to Sections 1.3 and
1.4.
               (d) Following the Closing, and for a period of 12 months
thereafter, the Company Employees shall be entitled to participate in Buyer’s
medical, dental and vision plans (without regard to pre-existing and at-work
conditions, if any, except for limitations or waiting periods that have not been
satisfied under any of Seller’s medical, dental and vision plans with respect to
any such employee) at a level that is comparable to the Seller’s medical, dental
and vision plans as in effect immediately prior to the Closing; provided,
however, that the Company Employees shall not be required to pay a premium for
such coverage that exceeds the greater of (1) the employee premium payable under
the Seller’s plans or (2) 80% of the employee premium payable under the Buyer’s
plans, plus any premium related to any post-Closing increase in the cost of
providing benefits under such Buyer’s plan(s) (not including any deductibles
and/or co-payments applicable to the Company Employees). Buyer shall provide
each Company Employee with appropriate credit for any deductibles and/or
co-payments paid prior to the Closing in satisfying any applicable deductibles
and/or co-payment requirements under any of Buyer’s medical, dental and vision
plans in which such employees participate following the Closing.
               (e) Following the Closing, Buyer or its Affiliates will provide
the Company Employees (for so long as they remain employees of the Company,
Buyer or its Affiliates), with life insurance, short-term disability insurance
and long-term disability insurance under Buyer’s plans on such terms and under
such conditions that are no less favorable to the Company Employees than to
similarly situated employees of the Buyer or its Affiliates;

31



--------------------------------------------------------------------------------



 



provided, however, that, for a period of twelve months following the Closing
Date, such insurance provided to the Company Employees shall be provided on
terms and under conditions no less favorable than the following:
                    (i) Buyer or its Affiliates shall provide life insurance at
no cost to the Company Employees in an amount equal to their base salary, up to
$200,000 per year; and
                    (ii) Company Employees who elect to participate in the
Buyer’s long- and short-term disability plans shall not be required to pay a
premium for such benefits that exceeds 50% of the total premium for benefits
under such plans.
               (f) Following the Closing, the Company Employees will be allowed
to participate in Buyer’s 401(k) plan on such terms and under such conditions
that are no less favorable to the Company Employees than to similarly situated
employees of the Buyer or its Affiliates.
               (g) Following the Closing, Buyer or its Affiliates will provide
the Company Employees (for so long as they remain employees of the Company,
Buyer or its Affiliates), with vacation and sick leave benefits that are no less
favorable to the Company Employees than to similarly situated employees of Buyer
or its Affiliates; provided, however, that with respect to any accrued but
unused vacation time and sick leave to which any Company Employee is entitled
pursuant to the vacation and sick leave policy applicable to such employee
immediately prior to the Closing, Buyer shall allow such employee to utilize
such accrued vacation time and sick leave in accordance with Buyer’s current
practice.
               (h) Service with the Company, Parent, Seller or any of their
Affiliates shall be recognized for purposes of Sections 5.7(d) — (g) for
purposes of determining eligibility for participation, eligibility for
commencement of benefits, level of benefits under any paid time off policy and
vesting of benefits under such plan(s), to the extent applicable under such
plan(s).
          Section 5.8 Intercompany Arrangements. All agreements and commitments,
whether written, oral or otherwise, which are solely between the Company or any
Company Subsidiary, on the one hand, and Seller and its Affiliates (excluding
the Company and the Company Subsidiaries), on the other hand, as set forth in
Section 5.8 of the Disclosure Schedule (and in the case of oral agreements
including a summary of terms), shall be terminated and of no further effect,
simultaneously with the Closing without any further action or liability on the
part of the parties thereto.
          Section 5.9 Maintenance of Books and Records. After the Closing, each
of the parties hereto shall preserve, until at least the eighth anniversary of
the Closing Date, all material pre-Closing Date records possessed or to be
possessed by such party relating to the Company. After the Closing Date and up
until at least the eighth anniversary of the Closing Date, upon any reasonable
request from a party hereto or its representatives, the party holding such
records shall (a) provide to the requesting party or its representatives
reasonable access to such records during normal business hours and (b) permit
the requesting party or its representatives to make copies of such records, in
each case at no cost to the requesting party or

32



--------------------------------------------------------------------------------



 



its representatives (other than for reasonable out-of-pocket expenses);
provided, however, that nothing herein shall require either party to disclose
any information to the other if such disclosure would jeopardize any
attorney-client or other legal privilege or contravene any applicable Law. Such
records may be sought under this Section 5.9 solely to the extent reasonably
required in connection with the audit, accounting, tax, litigation, federal
securities disclosure or other similar needs of the party seeking such records.
Any information obtained pursuant to this Section 5.9 will be treated as if it
were confidential information and subject (for the benefit of the delivering
party) to the terms of Section 5.2. Notwithstanding the foregoing, any and all
such records may be destroyed by a party if such destroying party sends to the
other party hereto written notice of its intent to destroy such records,
specifying in reasonable detail the contents of the records to be destroyed;
such records may then be destroyed after the sixtieth day following such notice
unless the other party hereto notifies the destroying party that such other
party desires to obtain possession of such records, in which event the
destroying party shall transfer the records to such requesting party and such
requesting party shall pay all reasonable expenses of the destroying party in
connection therewith.
          Section 5.10 Bank Accounts. Seller shall provide Buyer with a complete
list of each of the bank accounts of the Company and the Company Subsidiaries
and the authorized signatories for each such account as soon as practicable
before the Closing Date. The parties shall cooperate in connection with the
replacement or supplementation of such signatories effective as of the Closing.
          Section 5.11 Assumption of Guarantees. At Closing, Buyer will
expressly assume, and cause Seller and its Affiliates to be fully released and
discharged from all obligations in respect of, all guarantees currently provided
by Seller or any of its Affiliates for those Contracts set forth on Section 5.11
of the Disclosure Schedule (the “Guarantees”). If an assumption, release and
discharge of any Guarantee is not permitted, Buyer will indemnify Parent
pursuant to Article VIII for any amounts owed under any such Guarantee.
          Section 5.12 Further Assurances. (a) From and after the Closing, each
of Seller and Buyer shall furnish or cause to be furnished to the other party
and its employees, counsel, auditors and other representatives such information
and assistance relating to the Company and the Company Subsidiaries (to the
extent within the control of such other party) as is reasonably necessary for
required financial reporting and required accounting matters of the other party,
including the furnishing of such documentation and information relating to the
Company and the Company Subsidiaries as may be reasonably requested in
connection with the preparation of reports, accounts and other documents and
materials to be filed with or submitted to the SEC or any stock exchange or in
connection with any proposed capital markets offering.
               (b) At any time and from time to time, each party to this
Agreement agrees, subject to the terms and conditions of this Agreement, to take
such actions and to execute and deliver such documents as may be necessary to
effectuate the purposes of this Agreement at the earliest practicable time.
          Section 5.13 Compliance with the WARN Act and Similar Laws. Seller
shall cause the Company and each of the Company Subsidiaries not to, at any time
within the 90-day period before the Closing Date, without complying fully with
the notice and other

33



--------------------------------------------------------------------------------



 



requirements of the WARN Act or similar state, local or foreign Law, effectuate
(a) a “plant closing” (as defined in the WARN Act) affecting any single site of
employment or one or more facilities or operating units within any single site
of employment of the Company or any of the Company Subsidiaries; or (b) a “mass
layoff” (as defined in the WARN Act) at any single site of employment or one or
more facilities or operating units within any single site of employment of the
Company or any of the Company Subsidiaries. For purposes of the WARN Act and
this Agreement, the Closing Date is and shall be the same as the “effective
date” within the meaning of the WARN Act.
          Section 5.14 Insurance Policies.
               (a) As of the Closing Date, the coverage of all Insurance
Policies related to the Company and the Company Subsidiaries (other than such
Insurance Policies, if any, held by the Company or the Company Subsidiaries and
not shared with Parent or its other Affiliates, which shall be assigned to Buyer
at Closing) shall continue in force only for the benefit of Parent, Seller and
their Affiliates and not for the benefit of Buyer. Buyer agrees to arrange for
its own insurance policies with respect to the Company and Company Subsidiaries
effective at Closing. Furthermore, Buyer shall make its own arrangements to
cover prior acts under any claims made insurance policies where the claim is not
made or reported prior to the Closing Date. Seller shall be entitled to cause
the Company to pursue claims (known or unknown) insured under an occurrence
policy which claims emanate from an occurrence(s) prior to the Closing Date.
               (b) At the Closing, Seller shall assign to Buyer, and Buyer shall
be entitled to receive the benefits of, any and all claims and proceeds Seller
or its Affiliates may have with respect to any insurance policies with respect
to the Company and the Company Subsidiaries which relate to occurrences between
the date hereof and the Closing, provided that pursuing claims under any policy
of Seller will remain the responsibility of Seller. Seller will act on behalf of
Buyer to secure the protection or benefits due under any policy of insurance and
will provide to Buyer status reports upon receipt of reasonable requests.
Notwithstanding anything in this Section 5.14 to the contrary, Seller does not
guarantee the performance or payment under any of the policies of insurance.
               (c) After the Closing, Buyer and the Company, and not Seller,
shall remain responsible for the payment of all deductibles to the extent they
provide coverage or claim payments on behalf of the Company, any Company
Subsidiary or any employee thereof or the Company’s or any Company Subsidiary’s
assets. Buyer shall make direct payments to the insurer for such obligations.
          Section 5.15 Government Services Contracts. From and after the
Closing, Parent and Seller shall, and shall cause each of their Affiliates to,
cooperate fully with Buyer in executing any agreements as required by any
governmental authority for any contract between Company and Company Subsidiaries
on the one hand, and any governmental authority on the other hand (the
“Government Service Contracts”), including guaranteeing the performance of the
Government Service Contracts if so required by the governmental authority and
shall do all such other acts and things, all as may be reasonably requested by
Buyer as necessary to assure to Buyer all the rights and interests granted or
intended to be granted under this Agreement.

34



--------------------------------------------------------------------------------



 



          Section 5.16 Non-Compete.
               (a) For a period of two years from and after the Closing Date
(the “Non-Compete Period”), Parent and Seller agree that they and their
respective controlled Affiliates shall not, directly or indirectly, either for
themselves or for any other Person, operate anywhere in the world a business
that (i) is authorized by Microsoft Corporation or any other software publisher
to resell volume licenses to end-users under Select License and Enterprise
Agreements or substantially similar agreements, or (ii) provides software
license reconciliation or software license management services to end-users (a
“Competitive Business”).
               (b) For the avoidance of doubt and notwithstanding any provision
of this Agreement to the contrary, Seller and its Affiliates shall not be deemed
to be engaged directly or indirectly in a Competitive Business or otherwise to
have breached any obligation set forth in Section 5.16(a) if Seller or any of
its Affiliates:
                    (i) beneficially owns ten percent or less of the equity of
any Person that engages in a Competitive Business;
                    (ii) beneficially owns Indebtedness or other non-voting
securities of any Person that engages in a Competitive Business;
                    (iii) provides any service, including (A) transport,
collocation, hosting, content distribution or any other communications services,
or (B) with respect to video or multi-media content, services involving content
or digital rights management, distribution or transport, which services are not
in and of themselves, Competitive Businesses, but which may enable an unrelated
Person to engage in a Competitive Business;
                    (iv) solicits any customer of the Company or any Company
Subsidiary for the sale of any product or service other than a Competitive
Business service; or
                    (v) engages in a Competitive Business that results from the
acquisition of a Person, or the assets of a Person, that is engaged in a
Competitive Business, provided that the total earnings before interest, taxes,
depreciation and amortization (“EBITDA”) of such acquired Person or acquired
assets that are attributable to the Competitive Business represent less than
twenty percent of the consolidated EBITDA of such Person.
               (c) From and after the Closing Date and until the first
anniversary thereof, without the prior written consent of Buyer, Parent and its
controlled Affiliates will not directly or indirectly solicit for employment (as
an employee or independent contractor) any employee of the Company and the
Company Subsidiaries, including those employees with a Specified Employment
Contract, or hire any employee of the Company and the Company Subsidiaries with
a Specified Employment Contract; provided, however, that (i) Parent may solicit
or hire any such individual as an employee or independent contractor if such
individual’s employment shall have been terminated by the employer prior to the
expiration of such one-year period, and (ii) Parent or Seller may place an
advertisement in a newspaper, periodical or other

35



--------------------------------------------------------------------------------



 



similar media of general circulation, or on the radio, Internet or similar
media, and may hire any such individual (other than an employee with a Specified
Employment Contract) who responds thereto.
               (d) For the avoidance of doubt and notwithstanding any provision
of this Agreement to the contrary, nothing in this Agreement (including, without
limitation, this Section 5.16) shall restrict or prohibit the actions or conduct
of or otherwise apply to, any third party (or any Affiliate thereof) that
consummates a merger, consolidation, business combination, acquisition of assets
or purchase of capital stock with respect to Parent, Seller or any of their
respective Affiliates.
          Section 5.17 Other Agreements. At Closing, (a) Parent will cause Level
3 Communications, LLC to enter into (directly or through its Affiliates) the
Transition Services Agreement and (b) Parent and the Company will enter into the
Intellectual Property License Agreement.
          Section 5.18 Release of Credit Support Obligations and Payment of
Indebtedness. Parent and Seller shall, prior to Closing, release, or cause to be
released, the Company and each Company Subsidiary from any credit support
obligations of the Indebtedness of Parent, Seller or their respective Affiliates
(other than the Company or any of the Company Subsidiaries) and shall repay, or
cause to be repaid, all Indebtedness list in Section 3.12 of the Disclosure
Schedule.
          Section 5.19 Indemnification of Directors and Officers. From and after
the Closing Date, Buyer shall, or shall cause the Company and the Company
Subsidiaries, to provide indemnification to each Covered Person to the same
extent and under similar conditions and procedures as such Covered Person is
entitled on the date hereof in connection with any Proceeding based directly or
indirectly (in whole or in part) on, or arising directly or indirectly (in whole
or in part) out of, the fact that such Covered Person is or was an officer or
director (or Person in a similar position) of the Company or any Company
Subsidiary, or is or was serving at the request of the Company or any Company
Subsidiary as an officer or director (or Person in a similar position) of
another Person, including, without limitation, a general partner or trustee of
any other Person, whether pertaining to any matter arising before or after the
Closing Date.
          Section 5.20 Transfer of Shares. At or prior to the Closing, the
transfer of shares of Software Spectrum Netherlands BV (“BV”) to the Company
will be completed and it will be a Company Subsidiary. BV will be considered a
Company Subsidiary for all purposes of this Agreement.
          Section 5.21 Transfer of Parent Employees. As of the Closing Date,
each employee of Parent or its Affiliates listed in Section 5.21 of the
Disclosure Schedule (the “Transferred Employees”) shall be offered employment by
the Company on such terms and conditions as are agreed to by Buyer, the Company
and the Transferred Employee. Any claims that any Transferred Employee that
accepts employment may have that pre-date the Closing Date shall be for the
account of Parent and Parent shall indemnify and hold Buyer and its Affiliates
harmless in respect of all Losses arising from such claims. From the date hereof
and continuing through the Closing Date, Buyer shall have reasonable access,
during normal business hours, to

36



--------------------------------------------------------------------------------



 




communicate with the Transferred Employees regarding the terms and conditions of
their employment with the Company following the Closing.
ARTICLE VI
CONDITIONS
          Section 6.1 Conditions to Each Party’s Obligation to Effect the
Closing. The obligation of each party to consummate the Closing shall be subject
to the satisfaction or waiver on or prior to the Closing Date of each of the
following conditions:
               (a) Statutes; Court Orders. No Law shall have been enacted or
promulgated by any Governmental Entity which makes the transactions contemplated
hereby illegal, results in material damages or imposes material restrictions or
conditions on the post-Closing operations of Buyer or it Subsidiaries (solely as
a result of the consummation of the transactions contemplated hereby), the
Company or the Company Subsidiaries, or otherwise prohibits the consummation of
the Closing; there shall not be a temporary restraining order, preliminary or
permanent injunction or other judgment or order issued by any Governmental
Entity of competent jurisdiction (collectively, “Restraints”) in effect
preventing the consummation of the Closing.
               (b) Orders and Approvals. All material consents, orders or
approvals of, declarations or filings with, and expirations of waiting periods
imposed by, any Governmental Entity listed in Section 6.1(b) of the Disclosure
Schedule, that are required for the consummation of the transactions
contemplated hereby, if any, shall have been obtained and in effect.
          Section 6.2 Conditions to Obligations of Buyer to Effect the Closing.
The obligation of Buyer to consummate the Closing shall be subject to the
satisfaction or waiver on or prior to the Closing Date of each of the following
conditions:
               (a) Representations and Warranties. The representations and
warranties of Seller contained in Article III of this Agreement shall be true
and correct (without giving effect to any materiality or Company Material
Adverse Effect qualifiers) as of the date of this Agreement and, except for
representations and warranties that speak as of a specific date other than the
Closing Date, which need only be true and correct (without giving effect to any
materiality or Company Material Adverse Effect qualifiers) as of such specific
date, as of the Closing Date, with the same force and effect as though such
representations and warranties had been made on and as of the Closing Date,
except where the failure of such representations or warranties to be true and
correct, in the aggregate, would not reasonably be expected to have a Company
Material Adverse Effect. The satisfaction of the condition set forth in this
Section 6.2(a) notwithstanding the existence of any failure of the
representations and warranties of Seller contained in Article III hereof to be
so true and correct as of the Closing Date shall not affect any right of Buyer
to indemnification in respect thereof as provided in Article VIII hereof.
               (b) Performance of Obligations. Parent and Seller shall have
performed and complied with, in all material respects, all agreements, covenants
and obligations required by this Agreement to be performed or complied with by
them prior to or at the Closing.

37



--------------------------------------------------------------------------------



 



               (c) Seller Certificates. Buyer shall have received certificates
signed by an appropriate executive officer of Parent (solely as to clause (b) of
Section 6.2) and Seller, dated the Closing Date, to the effect set forth in
clauses (a) and (b) of this Section 6.2.
               (d) Transition Services Agreement. Level 3 Communications, LLC
shall have delivered an executed Transition Services Agreement to Buyer.
               (e) Resignations. Parent and Seller shall have delivered to Buyer
the resignations of all members of the boards of directors of the Company and
the Company Subsidiaries from their positions as directors of such entities
immediately before the Closing including the director who the Company has the
right to appoint pursuant to the joint venture agreement with Uchida Yoko Co.
Limited.
               (f) Release of Credit Support Obligations and Payment. Parent and
Seller shall have delivered to Buyer reasonable evidence that the Company and
the Company Subsidiaries have been released from any credit support obligations
pursuant to Section 5.18 and that all Indebtedness on Section 3.12 of the
Disclosure Schedule has been repaid.
          Section 6.3 Conditions to Obligations of Seller to Effect the Closing.
The obligations of Seller to consummate the Closing shall be subject to the
satisfaction or waiver on or prior to the Closing Date of each of the following
conditions:
               (a) Representations and Warranties. The representations and
warranties of Buyer contained in Article IV of this Agreement shall be true and
correct (without giving effect to any materiality qualifiers) as of the date of
this Agreement and, except for representations and warranties that speak as of a
specific date other than the Closing Date, which need only be true and correct
(without giving effect to any materiality qualifiers) as of such specific date,
as of the Closing Date, with the same force and effect as though such
representations and warranties had been made on and as of the Closing Date,
except where the failure of such representations or warranties to be true and
correct, in the aggregate, would not reasonably be expected to either (i) have a
material adverse effect on the ability of Buyer to consummate the Closing or
perform its obligations under this Agreement or (ii) impede or delay the
consummation of the Closing in any material respect. The satisfaction of the
condition set forth in this Section 6.3(a) notwithstanding the existence of any
failure of the representations and warranties of Seller contained in Article IV
hereof to be so true and correct as of the Closing Date shall not affect any
right of Parent or Seller to indemnification in respect thereof as provided in
Article VIII hereof.
               (b) Performance of Obligations. Buyer shall have performed and
complied with, in all material respects, all agreements, covenants and
obligations required by this Agreement to be performed or complied with by it
prior to or at the Closing.
               (c) Buyer Certificate. Seller shall have received a certificate
signed by an appropriate executive officer of Buyer, dated the Closing Date, to
the effect set forth in clauses (a) and (b) of this Section 6.3.
               (d) Intellectual Property License Agreement. The Company shall
have delivered an executed Intellectual Property License Agreement to Seller.

38



--------------------------------------------------------------------------------



 



ARTICLE VII
TERMINATION
          Section 7.1 Termination. The transactions contemplated hereby may be
terminated or abandoned at any time prior to the Closing Date:
               (a) by the mutual written consent of Buyer and Seller;
               (b) by either Buyer or Seller on prior written notice to the
other if any Governmental Entity of competent jurisdiction shall have issued an
order, decree or ruling or taken any other action which permanently restrains,
enjoins or otherwise prohibits the transactions contemplated by this Agreement
and such order, decree, ruling or other action shall have become final and
non-appealable;
               (c) by Buyer or Seller on prior written notice to the other if
the Closing shall not have occurred on or prior to December 31, 2006 (the
“Termination Date”); provided, however, that if either such party determines
that additional time is necessary in connection with obtaining any consent,
approval, permit or authorization under the HSR Act or under any applicable
foreign anti-trust laws, the Termination Date may be extended by either such
party from time to time by written notice to the other party to a date not
beyond March 31, 2007;
               (d) by Seller, if there has been a material breach of any
representation, warranty, agreement or covenant of Buyer, which breach shall
have not been cured within thirty Business Days after written notice thereof
from Seller or which breach is not reasonably susceptible to cure within thirty
Business Days, provided that such breach shall have rendered the conditions set
forth in Section 6.3 incapable of fulfillment on or before the Termination Date
(as extended pursuant to Section 7.1(c), if applicable); or
               (e) by Buyer, if there has been a material breach of any
representation, warranty, agreement or covenant of Seller, which breach shall
have not been cured within thirty Business Days after written notice thereof
from Buyer or which breach is not reasonably susceptible to cure within thirty
Business Days, provided that such breach shall have rendered the conditions set
forth in Section 6.2 incapable of fulfillment on or before the Termination Date
(as extended pursuant to Section 7.1(c), if applicable).
          Section 7.2 Effect of Termination. In the event of the termination of
this agreement in accordance with Section 7.1, (a) this Agreement shall become
null and void and of no further force or effect except for Section 5.5, this
Article VII, and Article X, (b) such termination shall relieve each party from
all violations of this Agreement that occurred prior to such termination other
than intentional or reckless breaches and breaches which result in such
termination, and (c) there shall be no liability on the part of any party hereto
or any of its Affiliates, or any of their respective directors, officers or
stockholders.

39



--------------------------------------------------------------------------------



 




ARTICLE VIII
INDEMNIFICATION
          Section 8.1 Indemnification; Remedies. (a) From and after the Closing,
Parent and Seller shall, jointly and severally, indemnify, defend and hold
harmless Buyer and the Company, and their respective Subsidiaries, Affiliates,
successors, assigns, officers, directors, stockholders and employees (“Buyer
Indemnified Persons”) from and against all Losses incurred by, or claimed or
assessed against, any of them that arise out of or relate to (i) any breach of
Seller’s representations and warranties contained in Article III of this
Agreement (other than Section 3.18 which is addressed in Section 5.4), (ii) any
breach by Parent or Seller of any of their covenants in this Agreement, or
(iii) the Covered Matter and the Scheduled Matter.
               (b) From and after the Closing, Buyer shall indemnify, defend and
hold harmless Parent, Seller, and their respective Subsidiaries, Affiliates,
successors, assigns, officers, directors, stockholders and employees (“Seller
Indemnified Persons”) from and against all Losses incurred by, or claimed or
assessed against, any of them that arise out of or relate to (i) any breach of
Buyer’s representations and warranties contained in Article IV of this
Agreement, (ii) any breach by Buyer of any of its covenants in this Agreement,
or (iii) Parent’s guarantee obligations under the Guarantees pursuant to
Section 5.11 or under the guarantees under Section 5.15. Such obligation to
indemnify under Section 8.1(b)(i) shall terminate on the earlier of (x) a date
eighteen months after the Closing and (y) March 1, 2008, unless before such
termination date Seller shall have delivered to Buyer a Claim Notice with
respect to which any claim for indemnification set forth therein has not been
finally resolved as contemplated by this Article VIII as of the expiration of
such period, provided that such obligation to indemnify shall continue beyond
such period only with respect to any such unresolved claim and only until such
unresolved claim is finally resolved as contemplated by this Article VIII.
          Section 8.2 Limits on Indemnification. Notwithstanding anything to the
contrary contained in this Agreement, Parent’s and Seller’s indemnification
obligation under Section 8.1(a) shall be subject to each of the following
limitations:
               (a) With respect to indemnification for Losses arising out of or
relating to any breaches of any representation or warranty by Seller in this
Agreement (other than Sections 3.1, 3.2, 3.3, 3.5, 3.6 or 3.17(m) (the
“Fundamental Reps”), as to which Seller’s obligations under Section 8.1(a) shall
survive indefinitely and any breaches of Seller’s representations and warranties
contained in Section 3.18 which are addressed in Section 5.4 and as to which
Seller shall have no indemnification obligations under Section 8.1(a)) and to
the Scheduled Matter, such obligation to indemnify shall terminate on the
earlier of (x) a date eighteen months after the Closing and (y) March 1, 2008,
unless before such termination date Buyer shall have delivered to Seller a Claim
Notice with respect to which any claim for indemnification set forth therein has
not been finally resolved as contemplated by this Article VIII as of the
expiration of such period, provided that such obligation to indemnify shall
continue beyond such period only with respect to any such unresolved claim and
only until such unresolved claim is finally resolved as contemplated by this
Article VIII;
               (b) Except with respect to any breach of the Fundamental Reps or
the Covered Matter, there shall be no obligation to indemnify under
Section 8.1(a) unless the

40



--------------------------------------------------------------------------------



 



aggregate of all Losses for which Parent and Seller, but for this clause (b),
would be liable under Section 8.1(a) exceeds on a cumulative basis an amount
equal to $4,500,000, and then only to the extent of such excess;
               (c) Except with respect to any breach of the Fundamental Reps:
                    (i) subject to clause (ii) of this Section 8.2(c), there
shall be no obligation to indemnify under Section 8.1(a) to the extent amounts
previously actually indemnified under Section 8.1(a) are, in the aggregate, in
excess of $28,700,000 (the “General Indemnity Cap”);
                    (ii) with respect only to the Specified Matters, there shall
be no obligation to indemnify under Section 8.1(a) in respect of such Specified
Matters to the extent amounts previously actually indemnified under
Section 8.1(a) in respect thereof are, in the aggregate, in excess of
$10,000,000 (the “Special Indemnity Cap”), it being understood that in the event
that the aggregate amount of the Losses incurred by, or claimed or assessed
against, the Buyer Indemnified Parties in respect of the Specified Matters
exceeds the Special Indemnity Cap, such excess shall remain subject to
indemnification under Section 8.1(a) to the extent that there is then any
remaining availability under the General Indemnity Cap; it being understood that
Losses related to the Specified Matters shall first be applied against the
Special Indemnity Cap and then against the General Indemnity Cap in accordance
with this Article VIII; and
                    (iii) the aggregate liability of Parent and Seller under
Section 8.1(a) shall not exceed the sum of the General Indemnity Cap and,
subject to the provisions of the immediately preceding clause (ii), the Special
Indemnity Cap;
               (d) For the avoidance of doubt, Parent’s and Seller’s obligations
under Section 8.1(a) relating to the Covered Matter shall survive indefinitely;
               (e) For the avoidance of doubt, indemnification may not be sought
under Section 8.1(a) to the extent that any amount claimed as a Loss thereunder
has been paid to Buyer pursuant to Section 1.4; and
               (f) Each Loss shall be reduced by (i) the amount of any insurance
proceeds actually received by the relevant Buyer Indemnified Person with respect
to such Loss, (ii) any indemnity, contribution or other similar payment actually
received by the relevant Buyer Indemnified Person from any third party with
respect to such Loss, and (iii) any reduction in Taxes actually realized by the
relevant Buyer Indemnified Party with respect to such Loss in the year such Loss
was actually incurred.
          Section 8.3 Notice of Claim; Defense. (a) If (i) any third-party
institutes or asserts any claim, demand, investigation, action or proceeding
(each of the foregoing, a “Proceeding”) that may give rise to Losses for which a
party (an “Indemnifying Party”) may be liable for indemnification under this
Article VIII (a “Third-Party Claim”) or (ii) any Person entitled to
indemnification under this Agreement (an “Indemnified Party”) shall have a claim
to be indemnified by an Indemnifying Party that does not involve a Third-Party
Claim (a “Direct Claim”), then, in case of clause (i) or (ii), the Indemnified
Party shall reasonably promptly send

41



--------------------------------------------------------------------------------



 



to the Indemnifying Party a written notice specifying the nature of such claim
and, to the extent practicable, the estimated amount of all related liabilities
(a “Claim Notice”). If an Indemnified Party fails to timely deliver an adequate
Claim Notice to any Indemnifying Party, such Indemnifying Party shall be
relieved of its indemnification obligations under this Article VIII solely (and
only) to the extent that it is materially prejudiced by such failure of the
Indemnified Parties to provide a timely and adequate Claim Notice.
               (b) In the event of a Third-Party Claim, the Indemnifying Party
may, upon prompt notice to the Indemnified Parties, elect to retain counsel of
its choice, reasonably acceptable to the relevant Indemnified Parties, to
represent such Indemnified Parties in connection with such Proceeding and shall
pay the fees, charges and disbursements of such counsel. The Indemnified Parties
may participate, at their own expense and through legal counsel of their choice,
in any such Proceeding, provided that (i) the Indemnifying Party may elect to
control the defense of the Indemnified Parties in connection with such
Proceeding and (ii) the Indemnified Parties and their counsel shall reasonably
cooperate with the Indemnifying Party and its counsel in connection with such
Proceeding. The Indemnifying Party shall not settle any such Proceeding without
the relevant Indemnified Parties’ prior written consent, unless the terms of
such settlement provide for no relief other than the payment of monetary
damages, which amounts will be indemnified under Section 8.1(a) or (b), as
applicable, subject to the limitations set forth in Article VIII.
Notwithstanding the foregoing, if the Indemnifying Party elects not to retain
counsel and assume control of such defense (or fails to give prompt notice of
its intention to do so) or if conflicts of interests exist or arise between the
Indemnifying Party and such Indemnified Party (other than with respect to the
Covered Matter), or different defenses are available with respect to such
Proceeding, then the Indemnified Parties shall retain counsel in connection with
such Proceeding and assume control of the defense in connection with such
Proceeding, and the fees, charges and disbursements of counsel selected by each
Indemnified Party shall be reimbursed promptly by the Indemnifying Party. Under
no circumstances will the Indemnifying Party have any liability in connection
with any settlement of any Proceeding that is entered into without its prior
written consent (which shall not be unreasonably delayed or withheld).
               (c) From and after the delivery of a Claim Notice, at the
reasonable request of the Indemnifying Party, each Indemnified Party shall grant
the Indemnifying Party and its counsel, experts and representatives reasonable
access, during normal business hours, to the books, records, personnel and
properties of the Indemnified Party to the extent reasonably related to the
Claim Notice at no cost to the Indemnifying Party (other than for reasonable
out-of-pocket expenses of the Indemnified Parties).
               (d) After the Closing, Buyer shall cause the Company to pursue
recovery under the existing insurance policies of the Company or the Company
Subsidiaries (or their respective predecessors) with respect to any Losses
related to the Covered Matter.
          Section 8.4 Tax Effect of Indemnification Payments. All indemnity
payments made pursuant to this Article VIII or Section 5.4 shall be treated for
all Tax purposes as adjustments to the Purchase Price.

42



--------------------------------------------------------------------------------



 



          Section 8.5 No Duplication; Exclusive Remedy. (a) Any liability for
indemnification hereunder shall be determined without duplication of recovery
solely by reason of the state of facts giving rise to such liability
constituting a breach of more than one representation, warranty, covenant or
agreement.
               (b) From and after the Closing, the exclusive remedy of each
party in connection with the representations, warranties, covenants and
agreements set forth in this Agreement shall be as provided in this Article VIII
or, with respect to Section 3.18, in Section 5.4, except for willful misconduct
or common law fraud claims.
          Section 8.6 Limitation on Set-off. Neither Buyer nor Seller shall have
any right to set-off any unresolved indemnification claim pursuant to this
Article VIII against any payment due pursuant to Article I.
          Section 8.7 Assumption of Indemnification Obligations. In the event
that Seller or Buyer or any of their respective successors or assigns
(a) consolidates with or merges into any other Person and is not the continuing
or surviving corporation or entity of such consolidation or merger or
(b) transfers or conveys all or a substantial portion of its properties and
assets to any Person (whether by sale, merger, operation of law or otherwise),
then, and in each such case and as a condition precedent to the validity of any
such action, proper provision will be made so that the successors and assigns of
Seller or Buyer, as the case may be, shall fully assume the obligations thereof
set forth in Sections 5.4, 8.1(a) and 8.1(b) (as applicable).
          Section 8.8 Survival of Covenants; Investigation. The parties’
respective covenants and agreements contained in this Agreement shall survive
indefinitely unless otherwise set forth herein.
ARTICLE IX
DEFINITIONS AND INTERPRETATION
          Section 9.1 Definitions. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context clearly requires otherwise:
          “Affiliate” shall have the meaning set forth in Rule 12b-2 of the
Securities Exchange Act of 1934, as amended.
          “Agreement” or “this Agreement” shall mean this Stock Purchase
Agreement, together with the Exhibits, Appendices and Schedules hereto and the
Disclosure Schedule.
          “Announcement” shall have the meaning set forth in Section 5.5.
          “Approval Notice” shall have the meaning set forth in Section 1.4(b).
          “Audited Financial Statements” shall mean the audited consolidated
balance sheets for the Company and the Company’s consolidated Subsidiaries as at
December 31, 2005 and 2004, together with the audited consolidated statements of
income and cash flows for the years ended December 31, 2005, 2004, 2003,
together with the notes to the consolidated balance

43



--------------------------------------------------------------------------------



 



sheets and statements of income and cash flows, certified by KPMG LLP, whose
reports thereon are included therein.
          “Audits” shall have the meaning set forth in Section 3.18(c).
          “Balance Sheet Date” shall mean March 31, 2006.
          “Business Day” shall mean a day other than Saturday, Sunday or any day
on which the principal commercial banks located in the State of New York are
authorized or obligated to close under the laws of such state.
          “Buyer” shall have the meaning set forth in the opening paragraph.
          “Buyer Adjustment Schedule” shall have the meaning set forth in
Section 1.4(a).
          “Buyer Indemnified Persons” shall have meaning set forth in
Section 8.1(a).
          “BV” shall have the meaning set forth in Section 5.20.
          “Claim Notice” shall have the meaning set forth in Section 8.3(a).
          “Closing” shall mean the closing referred to in Section 2.1(a).
          “Closing Date” shall mean the date on which the Closing occurs.
          “COBRA” shall have the meaning set forth in Section 5.7(c).
          “Code” shall mean the Internal Revenue Code of 1986, as amended.
          “Commitment Letter” shall have the meaning set forth in Section 4.5.
          “Company” shall have the meaning set forth in the opening paragraph
hereto.
          “Company Business” shall have the meaning set forth in
Section 3.19(a)(i).
          “Company Employees” means collectively, all employees of the Company
or any Company Subsidiary on the Closing Date and all Transferred Employees.
          “Company Employee Plans” shall have the meaning set forth in
Section 3.17(a).
          “Company Intellectual Property Rights” shall have the meaning set
forth in Section 3.19(a)(ii).
          “Company Material Adverse Effect” shall mean any material adverse
effect on the business, financial condition, assets, liabilities or results of
operations of the Company and the Company Subsidiaries, taken as a whole;
provided, however, that a Company Material Adverse Effect shall not include the
impact of changes in or attributable to (i) the announcement of this Agreement,
including without limitation, any impact thereof on relationships with

44



--------------------------------------------------------------------------------



 



customers, suppliers or employees, or the performance by Seller, the Company or
any Company Subsidiary of the transactions contemplated by this Agreement,
(ii) general economic conditions, (iii) financial or securities market
conditions, (iv) GAAP or in Laws or interpretations thereof by a Governmental
Entity of competent jurisdiction, (v) any act or omission by Seller, the Company
or any of the Company Subsidiaries taken with the prior written consent of
Buyer, (vi) the industry in which the Company and the Company Subsidiaries
operate, (vii) any adverse change or event that is cured by Seller or the
Company prior to the earlier of termination of this Agreement and the Closing or
(viii) the implementation of Microsoft Corporation’s Enterprise Software Advisor
2.0 licensing model, except, in the cases of clauses (ii), (iii), (iv), and
(vi) to the extent that such changes have a disproportionately adverse effect on
the Company and the Company Subsidiaries as compared to other comparable
businesses.
          “Company Registered Intellectual Property Rights” shall have the
meaning set forth in Section 3.19(d).
          “Company Subsidiary” shall mean each Subsidiary of the Company.
          “Competitive Business” shall have the meaning set forth in
Section 5.16.
          “Confidential Information” shall have the meaning set forth in
Section 3.19(a)(v).
          “Confidentiality Agreement” shall mean the letter agreement dated
May 19, 2005 between Parent and Buyer.
          “Copyrights” shall have the meaning set forth in Section 3.19(a)(iii).
          “Covered Matter” shall mean the item described in Section 9.1(b) of
the Disclosure Schedule.
          “Covered Person” shall mean any Person who is now, or has been at any
time prior to the Closing Date, an officer or director (or Person in a similar
position) of the Company or any Company Subsidiary or who was serving at the
request of the Company or any Company Subsidiary as an officer or director (or
Person in a similar position) of another Person.
          “Direct Claim” shall have the meaning set forth in Section 8.3(a).
          “Disclosure Schedule” shall mean the disclosure schedule of even date
herewith delivered by Seller to Buyer simultaneously with the execution hereof.
          “Dispute Notice” shall have the meaning set forth in Section 1.4(b).
          “Dispute Period” shall have the meaning set forth in Section 1.4(b).
          “Domain Name Rights” shall have the meaning set forth in
Section 3.19(a)(iii).
          “Employee Benefit Plan” shall have the meaning set forth in
Section 3.17(a).

45



--------------------------------------------------------------------------------



 



          “Employee List” shall have the meaning set forth in Section 3.20(l).
          “Enforceability Limitations” shall have the meaning set forth in
Section 3.3.
          “Encumbrances” shall mean any and all liens, charges, security
interests, options, claims, mortgages, pledges, proxies, voting trusts or
agreements, obligations, understandings or arrangements or other similar
restrictions or conditions of any nature whatsoever.
          “Environmental Claim” means any claim, action, cause of action, suit,
proceeding, investigation, order, or written demand or notice by any Person
alleging liability (including, without limitation, actual or potential liability
for investigatory costs, cleanup costs, governmental response costs, natural
resources damages, property damages, personal injuries, or penalties) arising
out of, based on or resulting from (a) the presence, or release into the
environment, of, or exposure to, any Material of Environmental Concern at any
location, whether or not owned or operated by the Company or any Company
Subsidiary or (b) circumstances forming the basis of any violation, or alleged
violation, of any Environmental Law.
          “Environmental Laws” means all applicable federal, state, local and
foreign laws, regulations, ordinances, requirements of governmental authorities,
and common law relating to pollution, protection of human health from adverse
environmental impacts, or the environment (including, without limitation,
ambient air, surface water, ground water, land surface or subsurface strata, and
natural resources), including, without limitation, laws and regulations relating
to (a) emissions, discharges, releases or threatened releases of, or exposure
to, Materials of Environmental Concern, (b) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Materials of Environmental Concern, (c) recordkeeping, notification, disclosure
and reporting requirements regarding Materials of Environmental Concern, and
(d) endangered or threatened species of fish, wildlife and plant and the
management or use of natural resources.
          “ERISA” shall have the meaning set forth in Section 3.17(a).
          “ERISA Affiliate” shall have the meaning set forth in Section 3.17(a).
          “Estimated Adjustment Amount Due” shall have the meaning set forth in
Section 1.3.
          “Estimated Adjustment Schedule” shall have the meaning set forth in
Section 1.3.
          “Estimated Closing Date Working Capital Amount” shall have the meaning
set forth in Section 1.3.
          “Existing Policy” shall have the meaning set forth in Section 5.20(b).
          “Final Adjustment Amount Due” shall have the meaning set forth in
Section 1.4.

46



--------------------------------------------------------------------------------



 



          “Final Closing Date Working Capital Amount” shall have the meaning set
forth in Section 1.4.
          “Financial Statements” shall mean the Audited Financial Statements and
the Unaudited Financial Statements.
          “Fundamental Reps” shall have the meaning set forth in Section 8.2(a).
          “GAAP” shall mean United States generally accepted accounting
principles.
          “General Indemnity Cap” shall have the meaning set forth in
Section 8.2(c)(i).
          “Governmental Entity” shall mean a court, arbitral tribunal,
administrative agency or commission or other governmental or other regulatory
authority or agency, whether federal, state, local or foreign.
          “Government Services Contracts” shall have the meaning set forth in
Section 5.15.
          “Guarantees” shall have the meaning set forth in Section 5.11.
          “HSR Act” shall mean Hart-Scott-Rodino Antitrust Improvement Act of
1976, as amended.
          “Indebtedness” of any Person shall mean, without duplication: (a) all
liabilities and obligations, contingent or otherwise, of any such Person or any
of its Subsidiaries, including, without limitation, penalties, interest and
premiums (i) in respect of borrowed money, or (ii) evidenced by bonds, notes,
debentures or similar instruments, or (iii) for the payment of money relating to
a capitalized lease obligation, or (iv) evidenced by a letter of credit or a
reimbursement obligation of such Person with respect to any letter of credit;
and (b) all liabilities and obligations of others of the kind described in the
preceding clause (a) that such Person or any of its Subsidiaries has guaranteed
or which are secured by an Encumbrance on any assets or property of such Person
or any of its Subsidiaries.
          “Indemnified Party” shall have the meaning set forth in
Section 8.3(a).
          “Indemnifying Party” shall have the meaning set forth in
Section 8.3(a).
          “Independent Accountant” shall have the meaning set forth in
Section 1.3(b).
          “Independent Accountant Determination” shall have the meaning set
forth in Section 1.4(b).
          “Insurance Policies” shall have the meaning set forth in Section 3.13.
          “Intellectual Property Rights” shall have the meaning set forth in
Section 3.19(a)(iii).
          “Interest Rate” shall have the meaning set forth in Section 1.4(b).

47



--------------------------------------------------------------------------------



 



          “Intellectual Property License Agreement” shall mean the intellectual
property license agreement attached hereto as Exhibit B.
          “Inventions” shall have the meaning set forth in Section 3.19(a)(v).
          “IRS” shall mean the United States Internal Revenue Service.
          “Knowledge” shall mean, with respect to Seller, the actual knowledge
of the individuals listed in Section 9.1(a) of the Disclosure Schedule.
          “Law” shall have the meaning set forth in Section 3.4.
          “Leased Properties” shall have the meaning set forth in
Section 3.10(a).
          “Licensed Intellectual Property Rights” shall have the meaning set
forth in Section 3.19(i).
          “Losses” shall mean any and all losses, liabilities, penalties, fines,
damages, judgments, settlement costs and expenses (including interest and
penalties recovered by a third party with respect thereto and reasonable
attorneys’, accountants’ and other professional fees and expenses) of any kind
or nature; provided that Losses shall not (i) include any consequential,
incidental or punitive damages, or any loss of profits or business or damage to
goodwill except to the extent the foregoing constitute direct damages or (ii) be
calculated on the basis of a multiplier (other than consequential, incidental or
punitive damages or any loss of profits or business or damage to goodwill that
are components of judgment awards against Buyer Indemnified Parties, in actions
by third parties related to the Covered Matter).
          “Major Customer” shall have the meaning set forth in Section 3.25.
          “Major Vendor” shall have the meaning set forth in Section 3.25.
          “Material Contracts” shall mean those contracts listed in Section 3.12
of the Disclosure Schedule; provided, however, that no Specified Employment
Agreement shall be deemed to be a Material Contract.
          “Materials of Environmental Concern” means chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum and
petroleum products, asbestos or asbestos-containing materials or products,
polychlorinated biphenyls, lead or lead-based paints or materials, radon,
fungus, mold, mycotoxins or other substances that may have an adverse effect on
human health or the environment.
          “Non-Cash Estimated Closing Date Working Capital Amount” shall have
the meaning set forth in Section 1.3.
          “Non-Compete Period” shall have the meaning set forth in Section 5.16.
          “Parent” shall have the meaning set forth in the opening paragraph.

48



--------------------------------------------------------------------------------



 



          “Patent Rights” shall have the meaning set forth in
Section 3.19(a)(iii).
          “Permitted Encumbrance” means (a) Encumbrances to secure any
Indebtedness of the Company or any Company Subsidiary and that, subject to the
occurrence of the transactions contemplated hereby to occur on the Closing Date,
will be released at or prior to the Closing Date, (b) Encumbrances which, in the
aggregate, are not reasonably likely to impair, in any material respect, the
continued use of the assets of the Company and the Company Subsidiaries that are
material to the operations of the Company and the Company Subsidiaries (taken as
a whole), (c) any zoning or other governmentally established restrictions or
Encumbrances, (d) Encumbrances arising or resulting from any action taken by
Buyer or its Affiliates, and (e) Encumbrances for current Taxes, assessments,
levies and other governmental charges not yet due and payable or that may
subsequently be paid without penalty.
          “Person” shall mean a natural person, partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, Governmental Entity or other entity
or organization.
          “Post-Closing Tax Period” shall mean all taxable periods beginning
after the Closing Date and the portion of any Straddle Period beginning after
the Closing Date.
          “Pre-Closing Tax Period” shall mean all taxable periods ending on or
before the Closing Date and the portion of any Straddle Period ending on the
Closing Date.
          “Proceeding” shall have the meaning set forth in Section 8.3(a).
          “Proposed Final Adjustment Amount Due” shall have the meaning set
forth in Section 1.4(a).
          “Proposed Final Working Capital Amount” shall have the meaning set
forth in Section 1.4(a).
          “Purchase Price” shall have the meaning set forth in Section 1.2.
          “Real Property Leases” shall have the meaning set forth in
Section 3.11(a).
          “Registered Intellectual Property Rights” shall have the meaning set
forth in Section 3.19(a)(iv).
          “Remaining Disputes” shall have the meaning set forth in
Section 1.3(b).
          “Resolution Period” shall have the meaning set forth in
Section 1.3(b).
          “Restraints” shall have the meaning set forth in Section 6.1(a).
          “Sale Bonus Schedule” shall have the meaning set forth in
Section 5.7(b).
          “Scheduled Matter” shall mean the matter set forth as Item 5 on
Section 3.14 of the Disclosure Schedule.

49



--------------------------------------------------------------------------------



 



          “Section 338(h)(10) Election” shall have the meaning set forth in
Section 5.4(h)(i).
          “Securities Act” shall mean the Securities Act of 1933, as amended.
          “SEC” shall mean the United States Securities and Exchange Commission.
          “Seller Indemnified Persons” shall have the meaning set forth in
Section 8.1(b).
          “Seller Plan” shall have the meaning set forth in Section 5.7(a).
          “Seller” shall have the meaning set forth in the opening paragraph.
          “Shares” shall have the meaning set forth in the recitals hereto.
          “Special Indemnity Cap” shall have the meaning set forth in
Section 8.2(c)(ii).
          “Specified Employment Agreements” shall mean the employment agreements
listed in Section 9.1(c) of the Disclosure Schedule.
          “Specified Contracts” shall mean the agreements described in
Section 9.1(d) of the Disclosure Schedule.
          “Specified Matters” shall mean, collectively, the Covered Matter, the
Scheduled Matter and any breach of the representations and warranties contained
in Section 3.12(c).
          “Straddle Period” shall have the meaning set forth in Section 5.4(a).
          “Subsidiary” shall mean, with respect to any Person, any corporation
or other organization, whether incorporated or unincorporated, of which (a) at
least a majority of the securities or other interests having by their terms
ordinary voting power to elect a majority of the board of directors or others
performing similar functions with respect to such corporation or other
organization is directly or indirectly owned or controlled by such Person or by
any one or more of its Subsidiaries, or (b) such Person or any other Subsidiary
of such Person is a general partner (excluding any such partnership where such
Person or any Subsidiary of such Person does not have a majority of the voting
interest in such partnership).
          “Tax” or “Taxes” shall mean any and all taxes, customs, duties or
similar fees, assessments or charges of any kind whatsoever however denominated,
including any interest or penalties that may become payable in respect thereof,
imposed by any Tax Authority, which taxes shall include, without limiting the
generality of the foregoing, those on, or measured by or referred to as income
(including, but not limited to, United States federal income taxes and state
income taxes), payroll and employee withholding, unemployment compensation,
social security, sales, use, excise, environmental, franchise, gross receipts,
minimum, occupation, real and personal property, stamp, transfer, withholding,
workers’ compensation, capital ad valorem, profits, license, severance, net
worth, value added, premium, windfall profits, and other obligations of the same
or of a similar nature, whether arising before, on or after the Closing Date.

50



--------------------------------------------------------------------------------



 



          “Tax Authority” shall mean any competent domestic or foreign national,
state, provincial, municipal or other local judicial, legislative, executive,
administrative or regulatory authority or any governmental or private body
exercising any regulatory or taxing authority responsible for the determination,
assessment or collection of Taxes.
          “Tax Return” means any report, return, certificate, form, similar
statement or document or other information (including without limitation any
related or supporting information or schedule attached thereto and any
information, return, amended tax return, claim for refund or declaration of
estimated Tax) permitted or required to be supplied to, or filed with, a Tax
Authority in connection with the determination, assessment or collection of any
Taxes or the administration of any Laws of any Tax Authority relating to any
Taxes, a Governmental Entity with respect to Taxes including, where permitted or
required, combined or consolidated returns for any group of entities that
includes the Company or any of the Company Subsidiaries.
          “Technology” shall have the meaning set forth in Section 3.19(a)(v).
          “Termination Date” shall have the meaning set forth in Section 7.1(c).
          “Third-Party Claim” shall have the meaning set forth in
Section 8.3(a).
          “Trademark Rights” shall have the meaning set forth in
Section 3.19(a)(iii).
          “Trademarks” shall have the meaning set forth in Section 3.19(a)(v).
          “Trade Secret Rights” shall have the meaning set forth in
Section 3.19(a)(iii).
          “Transfer Taxes” shall have the meaning set forth in Section 5.4(f).
          “Transferred Employees” shall have the meaning in Section 5.21.
          “Transition Services Agreement” shall mean the transition services
agreement attached hereto as Exhibit A.
          “Unaudited Financial Statements” shall mean the unaudited combined
condensed balance sheets for the Company and the Company’s consolidated
Subsidiaries as at the most recently available quarter together with unaudited
combined condensed statements of income and cash flows for the end of the most
recently available quarter, together with the notes to the consolidated balance
sheets and statements of income and cash flows.
          “U.S.” shall mean the United States of America.
          “U.S. Dollar” or “$” means the lawful currency of the United States of
America.
          “WARN Act” shall mean the Worker Adjustment and Retraining
Notification Act of 1988, as amended.
          “Working Capital Assets” shall mean all current assets of the Company
and the Company Subsidiaries as of the Closing Date, determined in accordance
with the methodology

51



--------------------------------------------------------------------------------



 



specified in Section 1.3 of the Disclosure Schedule and, to the extent not
specified therein, in accordance with GAAP on a consistent basis.
          “Working Capital Liabilities” shall mean all current liabilities of
the Company and the Company Subsidiaries as of the Closing Date, determined in
accordance with the methodology specified in Section 1.3 of the Disclosure
Schedule and, to the extent not specified therein, in accordance with GAAP on a
consistent basis.
          “Works of Authorship” shall have the meaning set forth in
Section 3.19(a)(v).
          Section 9.2 Interpretation. (a) The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
               (b) Whenever the words “include”, “includes” or “including” are
used in this Agreement they shall be deemed to be followed by the words “without
limitation.”
               (c) The words “hereof,” “herein” and “herewith” and words of
similar import shall, unless otherwise stated, be construed to refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
article, section, paragraph, exhibit and schedule references are to the
articles, sections, paragraphs, exhibits and schedules of this Agreement unless
otherwise specified.
               (d) The meaning assigned to each term defined herein shall be
equally applicable to both the singular and the plural forms of such term, and
words denoting any gender shall include all genders. Where a word or phrase is
defined herein, each of its other grammatical forms shall have a corresponding
meaning.
               (e) A reference to any party to this Agreement or any other
agreement or document shall include such party’s successors and permitted
assigns.
               (f) A reference to any legislation or to any provision of any
legislation shall include any amendment to, and any modification or re-enactment
thereof, any legislative provision substituted therefor and all regulations and
statutory instruments issued thereunder or pursuant thereto.
               (g) The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
               (h) All payments and adjustments under this Agreement shall be
made in U.S. Dollars.

52



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
          Section 10.1 Fees and Expenses. All costs and expenses incurred in
connection with this Agreement and the consummation of the Closing shall be paid
by the party incurring such expenses, except as specifically provided to the
contrary in this Agreement, it being understood that all costs and expenses of
the Company and the Company Subsidiaries prior to the Closing shall be paid in
full by Seller at or prior to the Closing or accrued on the Estimated Adjustment
Schedule and taken into consideration in determining the Estimated Closing Date
Working Capital Amount.
          Section 10.2 Amendment and Modification. This Agreement may be
amended, modified and supplemented in any and all respects, but only by a
written instrument signed by Parent and Buyer expressly stating that such
instrument is intended to amend, modify or supplement this Agreement.
          Section 10.3 Notices. All notices and other communications hereunder
shall be in writing and shall be deemed given if mailed, delivered personally,
telecopied (which is confirmed) or sent by an overnight courier service, such as
Federal Express, to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):
          if to Buyer, to:
Insight Enterprises, Inc.
1305 West Auto Drive
Tempe, AZ 85284
Attention: Stanley Laybourne, Chief Financial Officer
Telephone: (480) 350-1142
Telecopy: (480)760-7003
          with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue
Los Angeles, CA 90071
Attention: Brian J. McCarthy, Esq.
Telephone: (213) 687-5000
Telecopy: (213) 687-5600
          and if to Parent and Seller, to and in care of :
Level 3 Communications, Inc.
1025 Eldorado Boulevard
Broomfield, CO 80021
Attention: General Counsel
Telephone: (720) 888-1000
Telecopy: (720) 888-5127

53



--------------------------------------------------------------------------------



 



          with a copy to:
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attention: David K. Boston, Esq.
Telephone: (212) 728-8000
Telecopy: (212) 728-8911
          Section 10.4 Counterparts. This Agreement may be executed in two or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when two or more counterparts have been signed by
each of the parties and delivered to the other parties.
          Section 10.5 Entire Agreement; No Third Party Beneficiaries. This
Agreement, the Transition Services Agreement, the Intellectual Property License
Agreement and the Confidentiality Agreement (a) constitute the entire agreement
and supersede all prior agreements and understandings, both written and oral,
between the parties hereto with respect to the subject matter hereof and thereof
and (b) except as expressly provided in Section 5.4 and Article VIII with
respect to this Agreement, are not intended to confer upon any Person other than
the parties hereto and thereto any rights or remedies hereunder.
          Section 10.6 Severability. Any term or provision of this Agreement
that is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable in any situation in any jurisdiction shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction. If the final judgment of a
court of competent jurisdiction or other authority declares that any term or
provision hereof is invalid, void or unenforceable, the parties agree that the
court making such determination shall have the power to reduce the scope,
duration, area or applicability of the term or provision, to delete specific
words or phrases, or to replace any invalid, void or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision.
          Section 10.7 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without giving
effect to the principles of conflicts of law thereof.
          Section 10.8 Jurisdiction. To the fullest extent permitted by
applicable Law, each party hereto (a) agrees that any claim, action or
proceeding by such party seeking any relief whatsoever arising out of, or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought only in the United States District Court in Delaware or any Delaware
State court and not in any other State or Federal court in the United States of
America or any court in any other country, (b) agrees to submit to the exclusive
jurisdiction of such courts located in the state of Delaware for purposes of all
legal proceedings arising out of, or in connection with, this Agreement or the
transactions contemplated hereby, (c) waives and agrees not to assert any
objection that it may now or hereafter have to the laying of the venue of any

54



--------------------------------------------------------------------------------



 



such proceeding brought in such a court or any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum, (d) agrees
that mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 10.3 (Notices) or any other manner
as may be permitted by Law shall be valid and sufficient service thereof and
(e) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable Law. The preceding sentence shall not
limit the jurisdiction of the Accounting Arbitrator as set forth in Section 2.2,
although claims may be asserted in such courts described in the preceding
sentence for purposes of enforcing the jurisdiction of the Accounting
Arbitrator.
          Section 10.9 Extension; Waiver. At any time prior to the Closing Date,
either party hereto may extend the time for the performance of any of the
obligations or other acts of the other party. Any agreement on the part of a
party to any such extension shall be valid only if set forth in an instrument in
writing signed by or on behalf of such party. The failure of either party to
this Agreement to assert any of its rights under this Agreement or otherwise
shall not constitute a waiver of those rights.
          Section 10.10 Assignment. (a) This Agreement and all provisions hereof
will be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; provided, however, that neither
this Agreement nor any right, interest, or obligation hereunder may be assigned
by any party hereto without the prior written consent of the other party, except
that Buyer may assign all or any portion of its rights, interests or obligations
to one or more Subsidiaries of Buyer, which assignees may thereafter assign any
such rights, interests or obligations to one or more Subsidiaries; provided,
further, that no such assignment by Buyer or any such subsequent assignment
shall relieve Buyer of any of its obligations hereunder.
               (b) Notwithstanding anything to the contrary set forth herein,
Buyer may assign all or a portion of its rights under Section 5.4 or
Article VIII of this Agreement in connection with the direct or indirect sale of
the outstanding capital stock or other equity or ownership interest of any of
the Company or any of the Company Subsidiaries or the direct or indirect sale of
the assets or businesses of any of the Company or any of the Company
Subsidiaries; provided, however, that no such assignment by Buyer shall relieve
Buyer of any of its obligations under Article VIII.
          Section 10.11 Obligations of Relating to the Company and the Company
Subsidiaries.
               (a) Whenever this Agreement requires the Company to take any
action at or prior to the Closing, that requirement shall be deemed to include
an undertaking on the part of Seller to cause the Company to take that action.
Whenever this Agreement requires a Company Subsidiary to take any action at or
prior to the Closing, that requirement shall be deemed to include an undertaking
on the part of Seller and the Company to cause such Company Subsidiary to take
that action.

55



--------------------------------------------------------------------------------



 



               (b) Whenever this Agreement requires the Company to take any
action after the Closing, that requirement shall be deemed to include an
undertaking on the part of Buyer to cause the Company to take that action.
Whenever this Agreement requires a Company Subsidiary to take any action after
the Closing, that requirement shall be deemed to include an undertaking on the
part of Buyer and the Company to cause such Company Subsidiary to take that
action.
          Section 10.12 Specific Performance. The parties hereto agree that
irreparable damage would occur in the event any of the provisions of this
Agreement were not performed in accordance with the terms hereof and that the
parties will be entitled to specific performance of the terms hereof, in
addition to any other remedy at law or equity.
[remainder of page intentionally left blank]

56



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Buyer, Parent and Seller have caused this Stock
Purchase Agreement to be executed by their respective officers thereunto duly
authorized as of the date first written above.

      INSIGHT ENTERPRISES, INC.
 
   
By
  /s/ Richard A. Fennessy
 
  Name: Richard A. Fennessy
 
  Title: President and CEO
 
    LEVEL 3 COMMUNICATIONS, INC.
 
   
By
  /s/ Charles C. Miller, III
 
  Name: Charles C. Miller, III
 
  Title: Executive Vice President
 
    TECHNOLOGY SPECTRUM, INC.
 
   
By
  /s/ Keith R. Coogan
 
  Name: Keith R. Coogan
 
  Title: President

